Exhibit 10.1

 

BAY COLONY CORPORATE CENTER

1100 WINTER STREET

WALTHAM, MASSACHUSETTS

 

Lease dated June 10, 2013

 

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building (the “Building”) known as, and with an address at, 1100 Winter Street,
Waltham, Massachusetts 02451.

 

The parties to this Indenture of Lease hereby agree with each other as follows:

 

ARTICLE I

 

Reference Data

 

1.1                               Subjects Referred To

 

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:

 

Landlord:

 

BP BAY COLONY LLC,

a Delaware limited liability company

 

 

 

Landlord’s Original Address

 

c/o Boston Properties Limited Partnership

Prudential Center

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

 

 

 

Landlord’s Construction Representative:

 

Michael Schumacher
mschumacher@bostonproperties.com

 

 

 

Tenant:

 

AMAG Pharmaceuticals, Inc., a Delaware corporation

 

 

 

Tenant’s Original Address:

 

100 Hayden Avenue
Lexington, MA 02451

 

 

 

Tenant’s Email Address for Information Regarding Billings and

 

ap@amagpharma.com

 

--------------------------------------------------------------------------------


 

Statements:

 

 

 

 

 

Tenant’s Construction Representative:

 

Scott Holmes

sholmes@amagpharma.com

 

 

 

Commencement Date:

 

As defined in Section 2.4 of this Lease.

 

 

 

Rent Commencement Date:

 

That date which is sixty (60) days following the Commencement Date.

 

 

 

Estimated Commencement Date:

 

September 20, 2013.

 

 

 

Outside Completion Date:

 

October 31, 2013.

 

 

 

Late Delivery Rent Abatement Commencement Date:

 

October 8, 2013.

 

 

 

Term (Sometimes Called the “Original Term”):

 

Sixty-two (62) calendar months (plus the partial month, if any, immediately
following the Commencement Date), unless extended or sooner terminated as
provided in this Lease.

 

 

 

Extension Option:

 

One (1) period of five (5) years as provided in and on the terms set forth in
Section 9.18 hereof.

 

 

 

The Site:

 

That certain parcel of land known as and numbered 1100 Winter Street, Waltham,
Middlesex County, Massachusetts.

 

 

 

The Building:

 

The Building known as and numbered 1100 Winter Street, Waltham, Massachusetts.

 

 

 

The Property:

 

The Building together with all common areas, parking areas, decks and the Site.

 

2

--------------------------------------------------------------------------------


 

Office Park:

 

That certain office park known as Bay Colony Corporate Center, containing the
Building and the additional buildings known as and numbered 950, 1050 and 1000
Winter Street, Waltham, Massachusetts, located on the property more particularly
described in Exhibit A attached hereto.

 

 

 

Tenant’s Premises:

 

A portion of the third (3rd) floor of the Building in accordance with the floor
plan annexed hereto as Exhibit D and incorporated herein by reference.

 

 

 

Number of Parking Spaces:

 

Ninety-six (96) (being three (3) spaces per 1,000 square feet of the Rentable
Floor Area of the Premises).

 

 

 

Annual Fixed Rent:

 

(a) During the Original Term of this Lease at the annual rate of $1,127,595.00
(being the product of (i) $35.00 and (ii) the “Rentable Floor Area of the
Premises” (hereinafter defined in this Section 1.1), provided, however, that
Annual Fixed Rent shall not commence until the Rent Commencement Date
(hereinabove defined in this Section 1.1).

 

(b) During the extension option period (if exercised), as determined pursuant to
Section 9.18.

 

 

 

Base Operating Expenses:

 

Landlord’s Operating Expenses (as hereinafter defined in Section 2.6) for
calendar year 2014, being January 1, 2014 through December 31, 2014.

 

 

 

Base Taxes:

 

Landlord’s Tax Expenses (as hereinafter defined in Section 2.7) for fiscal tax
year 2014, being July 1, 2013 through June 30, 2014.

 

 

 

Tenant Electricity:

 

As provided in Section 2.8.

 

 

 

Additional Rent:

 

All charges and other sums payable by Tenant as set forth in this Lease, in
addition

 

3

--------------------------------------------------------------------------------


 

 

 

to Annual Fixed Rent.

 

 

 

Rentable Floor Area of the Premises:

 

32,217 square feet.

 

 

 

 

Total Rentable Floor Area of the Building:

 

281,380 square feet.

 

 

 

Permitted Use:

 

General office purposes, and as ancillary thereto (but not as primary uses)
other uses customarily accessory to and consistent with general office purposes
as from time to time permitted as of right by the Zoning Code of the City of
Waltham.

 

 

 

Broker:

 

Colliers International

 

 

 

Security Deposit:

 

$400,000.00

 

1.2                               Exhibits

 

There are incorporated as part of this Lease:

 

Exhibit A

—

Description of Office Park

 

 

 

Exhibit B-1

—

Work Agreement

 

 

 

Exhibit B-2

—

Plans

 

 

 

Exhibit C

—

Landlord’s Services

 

 

 

Exhibit D

—

Floor Plan

 

 

 

Exhibit E

—

Declaration Affixing the Commencement Date of Lease

 

 

 

Exhibit F

—

[Intentionally Omitted]

 

 

 

Exhibit G

—

Form of Letter of Credit

 

 

 

Exhibit H

—

Memorandum Re: Procedure for Allocation of Electricity Costs

 

 

 

Exhibit I

—

Form of Certificate of Insurance

 

4

--------------------------------------------------------------------------------


 

Exhibit J

—

List of Mortgages

 

 

 

Exhibit K

—

Broker Determination

 

 

 

Exhibit L

—

Potential ROFO Space

 

1.3                               Table of Articles and Sections

 

9.19

Security Deposit

59

9.20

Late Payment

61

9.21

Tenant’s Payments

62

9.22

Waiver of Trial By Jury

63

9.23

Governing Law

63

9.24

Light and Air

63

9.25

Name of Building

63

 

ARTICLE II

 

Building, Premises, Term and Rent

 

2.1                               The Premises

 

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, Tenant’s Premises in the Building excluding exterior
faces of exterior walls, the common stairways and stairwells, elevators and
elevator wells, fan rooms, electric and telephone closets, janitor closets,
freight elevator vestibules, and pipes, ducts, conduits, wires and appurtenant
fixtures serving exclusively or in common other parts of the Building and if
Tenant’s Premises includes less than the entire rentable area of any floor,
excluding the common corridors, elevator lobbies and toilets located on such
floor. Tenant’s Premises with such exclusions is hereinafter referred to as the
“Premises.”

 

2.2                               Rights to Use Common Facilities

 

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided (provided that no such changes or
alterations shall materially adversely affect Tenant’s access to or use of the
Premises for the normal conduct of business or reduce the Number of Parking
Spaces allotted to Tenant), Tenant shall have, as appurtenant to the Premises,
the non-exclusive right to use in common with others, subject to reasonable
rules of general applicability to tenants of the Building from time to time made
by Landlord of which Tenant is given notice (a) the common lobbies, corridors,
stairways, elevators and loading platform of the Building, and the pipes, ducts,
conduits, wires and appurtenant meters and equipment serving the Premises in
common

 

5

--------------------------------------------------------------------------------


 

with others, (b) common walkways and driveways necessary for access to the
Building, and (c) if the Premises include less than the entire rentable floor
area of any floor, the common toilets, corridors and elevator lobby of such
floor.

 

Landlord shall use commercially reasonable efforts to complete the following
amenities prior to the Commencement Date; provided, however, that the completion
of any or all of the following shall not be a condition precedent to the
occurrence of Substantial Completion or the Commencement Date:

 

·                                          Sebastian’s café

·                                          Starbucks kiosk

·                                          New Outdoor patios - South, Center,
North

·                                          Outdoor fire-pit (Center)

·                                          Refurbished Conference Center

·                                          New furniture in south, center, and
north, and café dining room.

·                                          Outdoor bocce court

·                                          Televisions in the South, Center, and
North lobbies

·                                          New building entrances and signage
matching 1000 at the North, Center, and South

·                                          Outdoor walking path connecting
North, center, and south patios.

 

Provided the named Tenant herein has not sublet more than 50% of the Premises
(other than to a Permitted Transferee), and continues to use and occupy the
Premises (or that portion of the Premises not subleased), Landlord shall
continue to operate during the Term of this Lease (i) the café or an alternative
food-service establishment in the Building; and (ii) a fitness center in the
building at 1000 Winter Street or in the Building.

 

Notwithstanding anything to the contrary herein, Landlord has no obligation to
allow any particular telecommunication service provider to have access to the
Building or to the Premises except as may be required by applicable law. If
Landlord permits such access, Landlord may condition such access upon the
payment to Landlord by the service provider of fees assessed by Landlord in its
sole discretion.

 

2.2.1                     Tenant’s Parking

 

In addition, Tenant shall have the right to use in the parking area the Number
of Parking Spaces (referred to in Section 1.1) for the parking of automobiles,
in common with use by other tenants from time to time of the Property, provided,
however, that Landlord shall not be obligated to furnish stalls or spaces on the
Site specifically designated for Tenant’s use.  Notwithstanding the foregoing,
and provided (i) no Event of Default has occurred hereunder, and (ii) Tenant has
not assigned this Lease or sublet all or any portion of the Premises, if
Landlord grants reserved parking rights to another tenant in the Building,
Landlord shall grant similar reserved parking rights, on a proportionate basis,
to Tenant.  In the event that the Rentable Floor Area of the Premises is changed
at any time during the Lease Term due to a physical change in the footprint of
the Premises, the Number of Parking Spaces provided to Tenant hereunder shall be
adjusted proportionately.

 

6

--------------------------------------------------------------------------------


 

Tenant covenants and agrees that it and all persons claiming by, through and
under it, shall at all times abide by all reasonable rules and regulations
promulgated by Landlord with respect to the use of the parking areas on the
Site. The parking privileges granted herein are non-transferable except to a
permitted assignee or subtenant as provided in Section 5.6. Further, Landlord
assumes no responsibility whatsoever for loss or damage due to fire, theft or
otherwise to any automobile(s) parked on the Site or to any personal property
therein, however caused, and Tenant covenants and agrees, upon request from
Landlord from time to time, to notify its officers, employees, agents and
invitees of such limitation of liability. Tenant acknowledges and agrees that a
license only is hereby granted, and no bailment is intended or shall be created.

 

2.3                               Landlord’s Reservations

 

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use, and provided the Number of Parking Spaces allotted to Tenant
shall not be reduced: (a) to install, use, maintain, repair, replace and
relocate for service to the Premises and other parts of the Building, or either,
pipes, ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, (b) to perform, or cause to be performed, construction in
the common areas and facilities or other leased areas on the Property or in the
Office Park and (c) to reduce, increase, enclose or otherwise change at any time
and from time to time the size, number, location, lay-out and nature of the
common areas and facilities and other tenancies and premises on the Property or
in the Office Park, to create additional rentable areas through use or enclosure
of common areas, and to dedicate roads within the Office Park for public use.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises. Any non-emergency work performed pursuant to this Section 2.3 shall be
performed at such times and in such a manner so as to minimize interference with
Tenant’s operations in the Premises and only after reasonable advance notice to
Tenant.

 

2.4                               Habendum

 

Tenant shall have and hold the Premises for a period commencing on the earlier
of (a) that date on which Landlord’s Work is Substantially Completed (or deemed
Substantially Completed due to Tenant Delays) and the Premises are ready for
occupancy as defined in Section 3.1 and Exhibit B-1 hereof, or (b) that date on
which Tenant commences occupancy of any portion of the Premises for the
Permitted Uses, and continuing for the Term unless sooner terminated as provided
in Article VI or Article VII, or unless extended as provided in Section 9.18.

 

As soon as may be convenient after the date has been determined on which the
Term commences as aforesaid, Landlord and Tenant agree to join with each other
in the execution of a written Declaration, in the form of Exhibit E, in which
the date on which the Term commences as aforesaid and the Term of this Lease
shall be stated. If Tenant fails to execute such Declaration, the Commencement
Date and Lease Term shall be as

 

7

--------------------------------------------------------------------------------


 

reasonably determined by Landlord in accordance with the terms of this Lease.

 

2.5                               Fixed Rent Payments

 

Tenant agrees to pay to Landlord, (1) (a) on the Rent Commencement Date (defined
in Section 1.1 hereof) and thereafter monthly, in advance, on the first day of
each and every calendar month during the Original Term, a sum equal to one
twelfth (1/12th) of the Annual Fixed Rent (sometimes hereinafter referred to as
“fixed rent”) and (b) on the Commencement Date and thereafter monthly, in
advance, on the first day of each and every calendar month during the Original
Lease Term, an amount estimated by Landlord from time to time to cover Tenant’s
monthly payments for electricity under Section 2.8 and (2) on the first day of
each and every calendar month during the extension option period (if exercised),
a sum equal to (a) one twelfth (1/12th) of the annual fixed rent as determined
in Section 9.18 for the extension option period plus (b) then applicable monthly
electricity charges under Section 2.8.  Until notice of some other designation
is given, fixed rent and all other charges for which provision is herein made
shall be paid by remittance to or for the order of Landlord either (i) by mail
to P.O. Box 3557, Boston, Massachusetts 02241-3557, (ii) by wire transfer to
Bank of America in Dallas, Texas, Bank Routing Number 0260-0959-3 or (iii) by
ACH transfer to Bank of America in Dallas, Texas, Bank Routing Number 111 000
012, and in the case of (ii) or (iii) referencing Account Number 3756454460,
Account Name of Boston Properties, LP, Tenant’s name and the Property address.
All remittances received by Boston Properties Limited Partnership as aforesaid,
or by any subsequently designated recipient, shall be treated as payment to
Landlord.

 

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Rent Commencement Date is a day other
than the first day of a calendar month, the first payment of Annual Fixed Rent
which Tenant shall make to Landlord shall be a payment equal to a proportionate
part of such monthly Annual Fixed Rent for the partial month from the Rent
Commencement Date to the first day of the succeeding calendar month.

 

Additional Rent payable by Tenant on a monthly basis, as hereinafter provided,
likewise shall be prorated, and the first payment on account thereof shall be
determined in similar fashion but shall commence on the Commencement Date
(excluding Additional Rent under Section 2.6 (which shall commence on January 1,
2015) and 2.7 (which shall commence on July 1, 2014)); and other provisions of
this Lease calling for monthly payments shall be read as incorporating this
undertaking by Tenant.

 

Notwithstanding that the payment of Annual Fixed Rent payable by Tenant to
Landlord shall not commence until the Rent Commencement Date, Tenant shall be
subject to, and shall comply with, all other provisions of this Lease as and at
the times provided in this Lease.

 

The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.

 

8

--------------------------------------------------------------------------------


 

2.6                               Operating Expenses

 

“Landlord’s Operating Expenses” means the cost of operation of the Building and
the Site (including, without limitation, costs associated with the operation of
other portions of the Office Park benefitting and providing services to the
Property as part of the Office Park as a whole, to the extent allocable to the
Property) which shall exclude costs of special services rendered to tenants
(including Tenant) for which a separate charge is made, but shall include,
without limitation, the following: premiums for insurance carried with respect
to the Building and the Site (including, without limitation, liability
insurance, insurance against loss in case of fire or casualty and insurance of
monthly installments of fixed rent and any Additional Rent which may be due
under this Lease and other leases of space in the Building for not more than
twelve (12) months in the case of both fixed rent and Additional Rent and if
there be any first mortgage of the Property, including such insurance as may be
required by the holder of such first mortgage); compensation and all fringe
benefits, worker’s compensation insurance premiums and payroll taxes paid to,
for or with respect to all persons engaged in the operating, maintaining or
cleaning of the Building or Site; water, sewer, electric, gas, oil and telephone
charges associated with the common areas of the Building and the Site (excluding
utility charges separately chargeable to tenants); cost of building and cleaning
supplies and equipment; cost of maintenance, cleaning and repairs (other than
repairs not properly chargeable against income or reimbursed from contractors
under guarantees); cost of snow removal and care of landscaping; cost of
operating, maintaining and cleaning the cafeteria, fitness center and any shared
conference facilities serving the Building; payments under service contracts
with independent contractors; management fees at reasonable rates for
self-managed buildings consistent with the type of occupancy and the service
rendered, but in no event in excess of 3.0% of gross revenue from the Property;
costs of maintaining a regional property management office in connection with
the operation, management and maintenance of the Building; all costs of applying
and reporting for the Building or any part thereof to seek or maintain
certification under the U.S. EPA’s Energy Star® rating system, the U.S. Green
Building Council’s Leadership in Energy and Environmental Design (LEED) rating
system or a similar system or standard; and all other reasonable and necessary
expenses paid in connection with the operation, cleaning and maintenance of the
Building and the Site and properly chargeable against income. Landlord’s
Operating Expenses shall include depreciation for capital expenditures made by
Landlord during the Lease Term (i) to reduce Landlord’s Operating Expenses if
Landlord shall have reasonably determined that the annual reduction in
Landlord’s Operating Expenses shall exceed depreciation therefor or (ii) to
comply with applicable laws, rules, regulations, requirements, statutes,
ordinances, by-laws and court decisions of all public authorities which are now
or hereafter in force (the capital expenditures described in subsections (i) and
(ii) being hereinafter referred to as “Permitted Capital Expenditures”), plus in
the case of both (i) and (ii) an interest factor, reasonably determined by
Landlord, as being the interest rate then charged for long term mortgages by
institutional lenders on like properties within the locality in which the
Building is located, and depreciation in the case of both (i) and (ii) shall be
determined by dividing the original cost of such capital expenditure by the
number of years of useful life of the capital item acquired and the useful life
shall be reasonably

 

9

--------------------------------------------------------------------------------


 

determined by Landlord in accordance with generally accepted accounting
principles and practices in effect at the time of acquisition of the capital
item; provided, however, if Landlord reasonably concludes on the basis of
engineering estimates that a particular capital expenditure will effect savings
in other Landlord’s Operating Expenses, including, without limitation, energy
related costs, and that such projected savings will, on an annual basis
(“Projected Annual Savings”), exceed the annual depreciation therefor, then and
in such event the amount of depreciation for such capital expenditure shall be
increased to an amount equal to the Projected Annual Savings; and in such
circumstance, the increased depreciation (in the amount of the Projected Annual
Savings) shall be made for such period of time as it would take to fully
amortize the cost of the item in question, together with interest thereon at the
interest rate as aforesaid in equal monthly payments, each in the amount of
1/12th of the Projected Annual Savings, with such payment to be applied first to
interest and the balance to principal.

 

Notwithstanding the foregoing provisions, the following shall be excluded from
Landlord’s Operating Expenses:

 

(1)                                 Leasing fees or commissions, advertising and
promotional expenses, legal fees, the cost of tenant improvements, build out
allowances, moving expenses, and other concessions and expenses incurred in
connection with leasing spacing in the Building;

 

(2)                                 Interest on indebtedness, debt amortization,
ground rent, and refinancing costs for any mortgage or ground lease of the
Building, the Office Park, or any portion of either of them;

 

(3)                                 Costs incurred in performing work or
furnishing services for any tenant (including Tenant), to the extent that such
work or services is in excess of any work or service Landlord is obligated to
provide Tenant under this Lease without additional charge.  However, as between
Landlord and Tenant, the provisions of Section 4.1.2 shall apply in the case of
additional services requested by Tenant to be performed by Landlord;

 

(4)                                 The cost of any item or service to the
extent to which Landlord is reimbursed or compensated by insurance, any tenant,
or any third party;

 

(5)                                 The cost of repairs or replacements incurred
by reason of fire or other casualty or condemnation other than costs not in
excess of the deductible on any insurance maintained by Landlord which provides
a recovery for such repair or replacement, which deductible shall be as
reasonably determined by Landlord;

 

(6)                                 Any advertising, promotional or marketing
expenses for the Building;

 

(7)                                 With the exception of the management fee
described in the first paragraph of this Section 2.6 and an allocable portion of
the property management office costs and expenses of Landlord or Boston
Properties, the cost of any service or materials provided by any party related
to Landlord, to the extent such costs exceed the reasonable cost for such
service or materials absent such relationship in buildings similar to the
Buildings in

 

10

--------------------------------------------------------------------------------


 

the vicinity of the Buildings;

 

(8)                                 Penalties and interest for late payment of
any obligations of Landlord, including, without limitation, taxes, insurance,
equipment leases and other past due amounts, provided that Tenant pays Operating
Costs and real estate taxes timely as and when due;

 

(9)                                 Salaries or other compensation paid to
employees above the grade of Regional Property Manager except that if any such
employee performs a service which would have been performed by an outside
consultant, the compensation paid to such employee for performing such service
shall be included in Operating Expenses for the Building to the extent only that
the cost of such service does not exceed the costs of such service had such
service been performed by an outside consultant.  Further, if and to the extent
an employee performs services at the Building and other properties, such
employee’s labor costs shall be reasonably allocated and only the portion
reasonably allocable to the Building shall be included in Landlord’s Operating
Expenses (nothing contained herein shall affect Landlord’s right to collect the
management fee specifically provided for above);

 

(10)                          Cost of purchasing or installing sculpture,
paintings or other objects of art;

 

(11)                          Cost of repairs, replacements, alterations or
improvements necessary to make the Building comply with applicable law in effect
as of the date of this Lease;

 

(12)                          Legal fees or other expenses incurred in
connection with negotiating and enforcing leases with tenants in the Building;

 

(13)                          Depreciation, except that “Permitted Capital
Expenditures” (as hereinbefore defined) and interest and amortization thereon,
which shall include payments for rented equipment to the extent that such rented
equipment would, if purchased, constitute a Permitted Capital Expenditure or
would be used in performing the work which constitutes a Permitted Capital
Expenditure, shall be included in Operating Expenses;

 

(14)                          All costs and expenses of any special events (e.g.
receptions, concerts); provided, however, that Tenant shall pay the entire costs
and expenses of any special events run by Tenant;

 

(15)                          All legal, architectural, engineering, accounting
and other professional fees; provided, however, that, subject to the provisions
of item (1) above and (19) below, legal, architectural, engineering, accounting
and other professional fees and costs incurred in connection with the
management, operation, maintenance and repair of the Office Park shall be
included in Operating Expenses;

 

(16)                          All costs and expenses attributable to any
hazardous wastes, substances, or materials existing as of the date of this Lease
(but not any which subsequently arise, other than by reason of the acts or
omissions of Landlord, its agents, contractors, or employees or other tenants of
the Office Park) and/or any testing, investigation, reporting,

 

11

--------------------------------------------------------------------------------


 

management, maintenance, remediation or removal thereof. However, there shall be
included in Operating Expenses the cost of Landlord’s routine annual or other
periodic hazardous material or similar inspection of the buildings, the cost of
which incurred during the Base Year shall also be included in Base Operating
Expenses;

 

(17)                          All charitable or political contributions;

 

(18)                          Reserves, provided, however, amounts actually
expended in maintaining, repairing and operating the Property shall be included
in Operating Expenses;

 

(19)                          All costs and expenses arising out of (i) any
violation of law or legal requirement by Landlord, (ii) any violation or breach
of any lease of space in the Building, or (iii) any other breach of contract by
Landlord;

 

(20)                          Any management fee other than the management fee
set forth in the first paragraph of this Section 2.6; provided, however, that if
Tenant requests Landlord or its managing agent to perform work for Tenant beyond
that which is covered by this Section 2.6, the same shall be done on a work
order basis for which Landlord shall have the right to charge Tenant for
Landlord’s performing same; and

 

(21) All general corporate overhead of Landlord or any of its agents or
affiliates.

 

To the extent that Landlord owns other buildings in the Office Park, Landlord’s
Operating Expenses that relate to the common areas of the Office Park (and not
exclusively to the Building or exclusively to any other buildings within the
Office Park) shall be reasonably allocated by Landlord among all such buildings
in the Office Park.

 

In addition to the foregoing, if in any calendar year after 2014 Landlord shall
provide a service that was not provided in 2014 and the service in question is
consistent with the then prevailing standards for operating and maintaining a
first-class office complex, then Base Operating Expenses shall be adjusted to
include 50% of the reasonable estimate of the cost of providing such service in
calendar year 2014.  Further, if in any calendar year after 2014, Landlord shall
cease to provide a service that was provided in 2014, then, unless the service
in question is consistent with the then-prevailing standards for operating and
maintaining a first-class office complex, Base Operating Expense shall be
adjusted to exclude the cost of providing such services in calendar year 2014.

 

“Operating Expenses Allocable to the Premises” shall mean the same proportion of
Landlord’s Operating Expenses for and pertaining to the Building and the Site as
the Rentable Floor Area of the Premises bears to 95% of the Total Rentable Floor
Area of the Building.

 

“Base Operating Expenses” is hereinbefore defined in Section 1.1. Base Operating
Expenses shall not include (i) market-wide cost increases due to extraordinary
circumstances, including but not limited to Force Majeure (as defined in Section
6.1), conservation surcharges, security concerns, boycotts, strikes, embargoes
or shortages

 

12

--------------------------------------------------------------------------------


 

(“Temporary Cost Increase”); provided, however, that if any item(s) of Temporary
Cost Increases shall continue uninterrupted beyond calendar year 2014, then the
amount of such Temporary Cost Increase excluded from Base Operating Expenses
with respect to such item(s) shall also be excluded from Landlord’s Operating
Expenses for and with respect to any such calendar year during which such
Temporary Cost Increase continues and (ii) the cost of any Permitted Capital
Expenditures; provided, however, that any Permitted Capital Expenditures
excluded from Base Operating Expenses shall not be included in Landlord’s
Operating Expenses in any subsequent year.

 

“Base Operating Expenses Allocable to the Premises” means the same proportion of
Base Operating Expenses for and pertaining to the Building and the Site as the
Rentable Floor Area of the Premises bears to 95% of the Total Rentable Floor
Area of the Building.

 

If with respect to any calendar year falling within the Term, or fraction of a
calendar year falling within the Term at the beginning or end thereof, the
Operating Expenses Allocable to the Premises for a full calendar year exceed
Base Operating Expenses Allocable to the Premises, or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises then, Tenant shall pay to Landlord, as Additional
Rent, the amount of such excess. Such payments shall be made at the times and in
the manner hereinafter provided in this Section 2.6.

 

Not later than one hundred and twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Term or fraction thereof at the end of the Term,
Landlord shall render Tenant a statement in reasonable detail and according to
usual accounting practices certified by a representative of Landlord, showing
for the preceding calendar year or fraction thereof, as the case may be,
Landlord’s Operating Expenses and Operating Expenses Allocable to the Premises
(the “Annual Statement”). The Annual Statement shall also show for the preceding
year or fraction thereof as the case may be the amounts of operating expenses
already paid by Tenant as Additional Rent, and the amount of operating expenses
remaining due from, or overpaid by, Tenant for the year or other period covered
by such statement. Within thirty (30) days after the date of delivery of such
statement, Tenant shall pay to Landlord the balance of the amounts, if any,
required to be paid pursuant to the above provisions of this Section 2.6 with
respect to the preceding year or fraction thereof, or Landlord shall credit any
amounts due from it to Tenant pursuant to the above provisions of this Section
2.6 against (i) monthly installments of fixed rent next thereafter coming due or
(ii) any sums then due from Tenant to Landlord under this Lease (or refund such
portion of the overpayment as aforesaid if the Term has ended, net of any sums
then due from Tenant to Landlord).

 

In addition, Tenant shall make payments monthly on account of Tenant’s share of
increases in Landlord’s Operating Expenses anticipated for the then current year
at the time and in the fashion herein provided for the payment of fixed rent.
The amount to be paid to Landlord shall be an amount reasonably estimated
annually by Landlord to be sufficient to cover, in the aggregate, a sum equal to
Tenant’s share of such increases in

 

13

--------------------------------------------------------------------------------


 

operating expenses for each calendar year during the Term.

 

Notwithstanding the foregoing, in determining the amount of Landlord’s Operating
Expenses for any calendar year or portion thereof falling within the Lease Term,
if less than ninety-five percent (95%) of the Total Rentable Floor Area of the
Building shall have been occupied by tenants at any time during the period in
question, then those components of Landlord’s Operating Expenses that vary based
on occupancy for such period shall be adjusted to equal the amount such
components of Landlord’s Operating Expenses would have been for such period had
occupancy been ninety-five percent (95%) throughout such period.

 

Subject to the provisions of this Section and provided that no Event of Default
of Tenant exists, Tenant shall have the right to examine the correctness of the
Landlord’s Operating Expense statement or any item contained therein:

 

1.                                      Any request for examination in respect
of any “Operating Year” (as defined hereinbelow) may be made by notice from
Tenant to Landlord no more than one hundred eighty (180) days after the date
(the “Operating Expense Statement Date”) Landlord provides Tenant an Annual
Statement for such Operating Year and only if Tenant shall have fully paid such
amount.  Such notice shall set forth in reasonable detail the matters
questioned.  Any examination must be completed and the results communicated to
Landlord no more than ninety (90) days after Landlord delivers to Tenant all
books and records reasonably required to perform such examination. “Operating
Year” shall mean a period of twelve (12) consecutive calendar months, commencing
on the first day of January in each year, except that the first Operating Year
of the Lease Term hereof shall be the period commencing on the Commencement Date
and ending on the succeeding December 31, and the last Operating Year of the
Lease Term hereof shall be the period commencing on January 1 of the calendar
year in which the Lease Term ends, and ending with the date on which the Lease
Term ends.

 

2.                                      Tenant hereby acknowledges and agrees
that Tenant’s sole right to contest the Annual Statement shall be as expressly
set forth in this Section.  Tenant hereby waives any and all other rights
provided pursuant to applicable laws to inspect Landlord’s books and records
and/or to contest the Annual Statement.  If Tenant shall fail to timely exercise
Tenant’s right to inspect Landlord’s books and records as provided in this
Section, or if Tenant shall fail to timely communicate to Landlord the results
of Tenant’s examination as provided in this Section, with respect to any
Operating Year, Landlord’s Annual Statement shall be conclusive and binding on
Tenant.

 

3.                                      Landlord’s books and records pertaining
to the Landlord’s Operating Expenses for the Operating Year included in the
Annual Statement shall be made available to Tenant within a reasonable time
after Landlord timely receives the notice from Tenant to make such examination
pursuant to this Section, either electronically or during normal business hours
at the offices in Massachusetts where Landlord keeps such books and records or
at another location in Massachusetts, as determined by Landlord.

 

14

--------------------------------------------------------------------------------


 

4.                                      Tenant shall have the right to make such
examination no more than once in respect of any Operating Year for which
Landlord has given Tenant an Annual Statement.

 

5.                                      Such examination may be made only by a
qualified employee of Tenant or a qualified independent certified public
accounting firm or a qualified real estate professional or firm approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. No examination shall be conducted by an examiner who is to be
compensated, in whole or in part, on a contingent fee basis.

 

6.                                      As a condition to performing any such
examination, Tenant and its examiners shall be required to execute and deliver
to Landlord a commercially reasonable form of agreement, agreeing to keep
confidential any information which it discovers about Landlord or the Building
in connection with such examination.

 

7.                                      No subtenant shall have any right to
conduct any such examination and no assignee may conduct any such examination
with respect to any period during which the assignee was not in possession of
the Premises.

 

8.                                      All costs and expenses of any such
examination shall be paid by Tenant, provided that if such examination indicates
that Landlord has overcharged Tenant for Operating Expenses for such Operating
Year by more than 5%, Landlord shall reimburse Tenant for the actual, reasonable
out-of-pocket costs to perform such audit.

 

9.                                      If as a result of such examination
Landlord and Tenant agree that the amounts paid by Tenant to Landlord on account
of the Landlord’s Operating Expenses exceeded the amounts to which Landlord was
entitled hereunder, or that Tenant is entitled to a credit with respect to the
Landlord’s Operating Expenses, Landlord, at its option, shall refund to Tenant
the amount of such excess or apply the amount of such credit, as the case may
be, within thirty (30) days after the date of such agreement. Similarly, if
Landlord and Tenant agree that the amounts paid by Tenant to Landlord on account
of Landlord’s Operating Expenses were less than the amounts to which Landlord
was entitled hereunder, then Tenant shall pay to Landlord, as additional rent
hereunder, the amount of such deficiency within thirty (30) days after the date
of such agreement.

 

2.7                               Real Estate Taxes

 

If with respect to any full Tax Year or fraction of a Tax Year falling within
the Term, Landlord’s Tax Expenses Allocable to the Premises as hereinafter
defined for a full Tax Year exceed Base Taxes Allocable to the Premises, or for
any such fraction of a Tax Year exceed the corresponding fraction of Base Taxes
Allocable to the Premises then, on or before the thirtieth (30th) day following
receipt by Tenant of the certified statement referred to below in this Section
2.7, then Tenant shall pay to Landlord, as Additional Rent, the amount of such
excess. Such payments shall be made at the times and in the manner hereinafter
provided in this Section 2.7.  Not later than ninety (90) days after Landlord’s
Tax Expenses Allocable to the Premises are determined for the first such Tax
Year or fraction thereof and for each succeeding Tax Year or fraction thereof
during the

 

15

--------------------------------------------------------------------------------


 

Term, Landlord shall render Tenant a statement in reasonable detail certified by
a representative of Landlord showing for the preceding year or fraction thereof,
as the case may be, real estate taxes on the Building and the Site and
abatements and refunds of any taxes and assessments. Expenditures for legal fees
and for other expenses incurred in seeking the tax refund or abatement may be
charged against the tax refund or abatement before the adjustments are made for
the Tax Year. Said statement to be rendered to Tenant shall also show for the
preceding Tax Year or fraction thereof as the case may be the amounts of real
estate taxes already paid by Tenant as Additional Rent, and the amount of real
estate taxes remaining due from, or overpaid by, Tenant for the year or other
period covered by the statement. Within thirty (30) days after the date of
delivery of the foregoing statement, Tenant shall pay to Landlord the balance of
the amounts, if any, required to be paid pursuant to the above provisions of
this Section 2.7 with respect to the preceding Tax Year or fraction thereof, or
Landlord shall credit any amounts due from it to Tenant pursuant to the
provisions of this Section 2.7 against (i) monthly installments of fixed rent
next thereafter coming due or (ii) any sums then due from Tenant to Landlord
under this Lease (or refund such portion of the over-payment as aforesaid if the
Term has ended net of any sums then due from Tenant to Landlord).

 

In addition, payments by Tenant on account of increases in real estate taxes
anticipated for the then current year shall be made monthly at the time and in
the fashion herein provided for the payment of fixed rent. The amount so to be
paid to Landlord shall be an amount reasonably estimated by Landlord to be
sufficient to provide Landlord, in the aggregate, a sum equal to Tenant’s share
of such increases, at least ten (10) days before the day on which such payments
by Landlord would become delinquent.

 

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.

 

Terms used herein are defined as follows:

 

(i)                                     “Tax Year” means the twelve-month period
beginning July 1 each year during the Term or if the appropriate governmental
tax fiscal period shall begin on any date other than July 1, such other date.

 

(ii)                                  “Landlord’s Tax Expenses Allocable to the
Premises” shall mean the same proportion of Landlord’s Tax Expenses for and
pertaining to the Building and the Site as the Rentable Floor Area of the
Premises bears to 95% of the Total Rentable Floor Area of the Building.

 

(iii)                               “Landlord’s Tax Expenses” with respect to
any Tax Year means the aggregate real estate taxes on the Building and Site with
respect to that Tax Year, reduced by any abatement receipts with respect to that
Tax Year.

 

(iv)                              “Base Taxes” is hereinbefore defined in
Section 1.1.

 

16

--------------------------------------------------------------------------------


 

(v)                                 “Base Taxes Allocable to the Premises” means
the same proportion of Base Taxes for and pertaining to the Building and the
Site as the Rentable Floor Area of the Premises bears to 95% of the Total
Rentable Floor Area of the Building.

 

(vi)                              “Real estate taxes” means all taxes and
special assessments of every kind and nature and user fees and other like fees
assessed by any governmental authority on the Building or Site which the
Landlord shall become obligated to pay because of or in connection with the
ownership, leasing and operation of the Site, the Building and the Property, and
reasonable expenses of and fees for any formal or informal proceedings for
negotiation or abatement of taxes (collectively, “Abatement Expenses”), which
Abatement Expenses shall be excluded from Base Taxes. The amount of special
taxes or special assessments to be included shall be limited to the amount of
the installment (plus any interest, other than penalty interest, payable
thereon) of such special tax or special assessment required to be paid during
the year in respect of which such taxes are being determined, calculated as if
Landlord had elected to pay such special taxes or assessments over the longest
period allowed by law (whether or not Landlord so elects). There shall be
excluded from such taxes all income, estate, succession, inheritance, franchise
and transfer taxes; and any fees, penalties, or interest payable on account of
the late payment of any real estate taxes. If at any time during the Term the
present system of ad valorem taxation of real property shall be changed so that
in lieu of the whole or any part of the ad valorem tax on real property there
shall be assessed on Landlord a capital levy or other tax on the gross rents
received with respect to the Site or Building or Property, or a federal, state,
county, municipal, or other local income, franchise, excise or similar tax,
assessment, levy or charge (distinct from any now in effect in the jurisdiction
in which the Property is located) measured by or based, in whole or in part,
upon any such gross rents, then any and all of such taxes, assessments, levies
or charges, to the extent so measured or based, shall be deemed to be included
within the term “real estate taxes” but only to the extent that the same would
be payable if the Site and Buildings were the only property of Landlord.

 

(vii)                           If during the Lease Term the Tax Year is changed
by applicable law to less than a full 12-month period, the Base Taxes and Base
Taxes Allocable to the Premises shall each be proportionately reduced.

 

2.8                               Tenant Electricity

 

Landlord shall allocate the costs of furnishing electricity for lights and plugs
and the distribution components of the heating, ventilating and air conditioning
system to Tenant in accordance with the procedure contained in Exhibit H, and
Tenant shall pay for such

 

17

--------------------------------------------------------------------------------


 

costs as provided in said Exhibit H.

 

ARTICLE III

 

Condition of Premises; Alterations

 

3.1                               Preparation of Premises

 

The condition of the Premises upon Landlord’s delivery along with any work to be
performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B-1 and made a part hereof.

 

ARTICLE IV

 

Landlord’s Covenants; Interruptions and Delays

 

4.1                               Landlord Covenants

 

                                                4.1.1                    
Services Furnished by Landlord

 

To furnish services, utilities, facilities and supplies set forth in Exhibit C
equal to those customarily provided by landlords in high quality buildings in
the Boston West Suburban Market subject to escalation reimbursement in
accordance with Section 2.6.

 

4.1.2                     Additional Services Available to Tenant

 

To furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar office buildings in the Boston
West Suburban Market upon reasonable advance request of Tenant at reasonable and
equitable rates from time to time established by Landlord. Tenant agrees to pay
to Landlord, as Additional Rent, at the rates described above in this Section,
the charges of Landlord providing any such additional Building services
requested by Tenant and for the cost of any additions, alterations, improvements
or other work performed by Landlord in the Premises at the express, written
request of Tenant within thirty (30) days after being billed therefor.

 

4.1.3                     Roof, Exterior Wall, Floor Slab and Common Facility
Repairs

 

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
and casualty and by eminent domain, and except as otherwise provided in Article
VI and subject to the escalation provisions of Section 2.6, (i) to make such
repairs to the roof, exterior walls, floor slabs and common areas and facilities
as may be necessary to keep them in serviceable condition and (ii) to maintain
the Building (exclusive of Tenant’s responsibilities under this Lease) in a
first class manner comparable to the maintenance of similar high-quality
properties in the Boston

 

18

--------------------------------------------------------------------------------


 

West Suburban Market.

 

4.1.4                     Signage

 

To provide and install, at Landlord’s expense, building standard signage to
identify Tenant’s official name and Building address (i) on all Building
directories, (ii) at the exterior doors in the Premises, and (iii) on the
non-exclusive monument signage at the Building entrance; all such letters and
numerals shall be in the building standard graphics and no others shall be used
or permitted on the Premises, the Building or the Property, unless Landlord
shall permit other tenants to use their own graphics and logos, in which case
Tenant shall also have such right.

 

4.2                               Interruptions and Delays in Services and
Repairs, Etc.

 

A.                                    Landlord shall not be liable to Tenant for
any compensation or reduction of rent by reason of inconvenience or annoyance or
for loss of business arising from the necessity of Landlord or its agents
entering the Premises for any of the purposes in this Lease authorized, or for
repairing the Premises or any portion of the Building however the necessity may
occur, except if due to the negligence or willful misconduct of Landlord or its
agents, contractors or employees. In case Landlord is prevented or delayed from
making any repairs, alterations or improvements, or furnishing any services or
performing any other covenant or duty to be performed on Landlord’s part, by
reason of any cause reasonably beyond Landlord’s control, including without
limitation by reason of Force Majeure (as defined in Section 6.1 hereof),
Landlord shall not be liable to Tenant therefor, nor, except as expressly
otherwise provided in Article VI, shall Tenant be entitled to any abatement or
reduction of rent by reason thereof, or right to terminate this Lease, nor shall
the same give rise to a claim in Tenant’s favor that such failure constitutes
actual or constructive, total or partial, eviction from the Premises.

 

Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.

 

B.                                    Notwithstanding the foregoing, upon the
occurrence of any event or circumstance resulting from or caused by (x) any
failure of Landlord to provide electrical, heating, ventilating, air
conditioning, all elevator service to the Premises or access to the Premises, or
any other service required to be provided by Landlord pursuant to the terms of
this Lease that prevents Tenant from using the Premises or any portion thereof
or (y) any alterations, replacements, or improvements made by Landlord to other
tenant premises within the Building (any such event or circumstance described in
clauses (x) or (y) above being hereinafter referred to as an “Abatement Event”),
Tenant shall give Landlord notice (“Abatement Notice”) of any such Abatement
Event and if such Abatement Event continues beyond the Eligibility Period (as
hereinafter defined), then

 

19

--------------------------------------------------------------------------------


 

the Annual Fixed Rent and Tenant’s payments with respect to Operating Expenses
and Taxes shall be abated entirely or reduced, as the case may be, after the
expiration of the Eligibility Period for such time that Tenant continues both to
be so prevented from using, and does not use, the Premises or a portion thereof,
in the proportion that the rentable area of the portion of the Premises that
Tenant is prevented from using, and does not use, bears to the total Rentable
Floor Area of the Premises. The term “Eligibility Period” shall mean (i) in
connection with a failure by Landlord to provide required services or access to
the Premises due to an event or circumstance within Landlord’s reasonable
control or in connection with any alterations, replacements, or improvements
made by Landlord to other tenant premises within the Building, a period of five
(5) consecutive business days after Landlord’s receipt of any Abatement
Notice(s) and (ii) in connection with a failure by Landlord to provide required
services or access to the Premises due to an event or circumstance not within
Landlord’s reasonable control, a period of  fourteen (14) consecutive business
days after Landlord’s receipt of any Abatement Notice(s).

 

 4.3                            Hazardous Materials

 

Subject to the limitations of Section 9.3 hereof, Landlord shall remove or abate
as required by applicable Hazardous Materials Laws (as that term is defined in
Section 5.3 below) Hazardous Materials (as that term is defined in Section 5.3
below) on, at, beneath, or migrating from the Site or in the Building, provided
that the foregoing removal and/or abatement requirements shall not apply to
Hazardous Materials (including mold) which first become present in the Building
or on the Site after the Commencement Date (x) because of the use, action or
(where action is required hereunder or under Hazardous Materials Laws) inaction
of any tenant or occupant in the Site, including Tenant, or any employee, agent
or contractor of Tenant or (y) because of any use, alterations or other
construction by or for Tenant or any occupant (other than any Landlord Party) of
the Building (items (x) and (y) being herein collectively called the
“Exclusions”).  Subject to the limitations of Section 9.3 hereof, Landlord
agrees to defend, indemnify, and save Tenant harmless from liability, loss and
damage to persons or property and from any claims (including, without
limitation, bodily injury, property damage, and environmental clean-up claims
and notices of responsibility), actions, proceedings and expenses in connection
therewith resulting from (1) the presence of Hazardous Materials on, at,
beneath, or migrating from the Site or in the Building, except to the extent
present as a result of the action of Tenant, or any employee, agent or
contractor of Tenant; or (2) the failure of Landlord to fulfill its obligations
under the this Section 4.3; provided, however, that in no event shall the
foregoing indemnity (i) cover or in any way include the Exclusions and (ii)
render Landlord liable for any loss or damage to Tenant’s Property and Landlord
shall in no event be liable for indirect, consequential or punitive damages. 
This indemnity and hold harmless agreement shall survive the expiration or
earlier termination of this Lease.

 

4.6                               Compliance with Law

 

To comply with all applicable Legal Requirements now or hereafter in force that
impose a duty on Landlord with respect to the common areas of the Site. 
Landlord hereby

 

20

--------------------------------------------------------------------------------


 

warrants and represents to Tenant that, to the best of Landlord’s knowledge, as
of the Date of this Lease, Landlord has received no written notices from
governmental authorities alleging that the Building or any portion thereof is in
violation of any applicable Legal Requirements, including without limitation,
(i) Title III of the Americans with Disabilities Act of 1990, or any regulations
promulgated thereunder, or (ii) the regulations of the Massachusetts
Architectural Access Board set forth in 521 CMR 1.00.

 

ARTICLE V

 

Tenant’s Covenants

 

Tenant covenants and agrees to the following during the Term and such further
time as Tenant occupies any part of the Premises:

 

5.1                               Payments

 

To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, as further Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2. In the event Tenant pays any utilities for the
Premises directly to the utility company or provider, Tenant shall grant
Landlord access to Tenant’s account with such utility company or provider so
that Landlord can review the utility bills relating to the Premises.

 

5.2                               Repair and Yield Up

 

Except as otherwise provided in Article VI and Section 4.1.3 to keep the
Premises in good order, repair and condition, and all glass in the Premises
(except glass in exterior walls unless the damage thereto is attributable to
Tenant’s negligence or misuse, subject to Section 8.13) and doors of the
Premises whole and in good condition with glass of the same type and quality as
that injured or broken, in each case reasonable wear and tear, damage by fire or
other casualty or taking under the power of eminent domain and damage resulting
from the negligence of any of the Landlord Parties, their agents, contractors or
employees or from the failure of Landlord to perform its obligations under this
Lease only excepted, and at the expiration or termination of this Lease
peaceably to yield up the Premises including all construction, work,
improvements, and all alterations and additions thereto in such condition, first
removing all furniture, fixtures, equipment, goods and effects of Tenant and, to
the extent specified by Landlord by notice to Tenant at the time Landlord
approved such installations, the wiring for Tenant’s computer, telephone and
other communication systems and equipment whether located in the Premises or in
any other portion of the Building, including all risers and all alterations and
additions made by Tenant (but specifically excluding all cabling and wiring
existing in the Premises as of the date of this Lease) and all partitions, and
repairing any damage caused by such removal and restoring the Premises and
leaving them clean and neat. Tenant shall not permit or commit any waste, and
subject to Section 8.13, Tenant shall be

 

21

--------------------------------------------------------------------------------


 

responsible for the cost of repairs which may be made necessary by reason of
damage to common areas in the Building, to the Site or to the Office Park caused
by Tenant, Tenant’s agents, contractors, employees, sublessees, licensees,
concessionaires or invitees.  Notwithstanding the foregoing, in no event shall
Tenant be required to remove any element of Landlord’s Work or any alterations
other than non-standard office alterations that would require unusual and
excessive cost to remove and restore to general office use.

 

5.3                               Use

 

To use the Premises for no other purpose other than the Permitted Use, and not
to injure or deface the Premises, Building, the Additional Building, the Site or
any other part of the Site nor to permit by Tenant or any party claiming by,
through or under Tenant in the Premises or on the Site any auction sale, vending
machine (other than those used exclusively by Tenant’s personnel), or
inflammable fluids or chemicals (except as set forth in the last grammatical
paragraph of this Section 5.3), or nuisance, or the emission from the Premises
of any objectionable noise or odor, nor to permit in the Premises anything which
would  in any way result in the leakage of fluid or the growth of mold, and not
to use or devote the Premises or any part thereof for any purpose other than the
Permitted Uses, nor any use thereof which is inconsistent with the maintenance
of the Building as an office building of the first class in the quality of its
maintenance, use and occupancy, or which is likely to disturb the quiet
enjoyment of other occupants of the Building or the Additional Building,
contrary to law or ordinance or liable to invalidate or increase the premiums
for any insurance on the Building or its contents or liable to render necessary
any alteration or addition to the Building. Further, (i) Tenant shall not, nor
shall Tenant permit its employees, invitees, agents, independent contractors,
contractors, assignees or subtenants to, keep, maintain, store or dispose of
(into the sewage or waste disposal system or otherwise) or engage in any
activity which might produce or generate asbestos, petroleum (and any breakdown
product thereof), lead containing paint, PCBs, and any other substance which is
or may hereafter be classified as a hazardous material, waste or substance
(collectively “Hazardous Materials”), under federal, state or local laws, rules
and regulations, including, without limitation, 42 U.S.C. Section 6901 et seq.,
42 U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et seq., 49 U.S.C.
Section 1802 et seq. and Massachusetts General Laws, Chapter 21E and the rules
and regulations promulgated under any of the foregoing, as such laws, rules and
regulations may be amended from time to time (collectively “Hazardous Materials
Laws”), (ii) Tenant shall promptly after becoming aware of same notify Landlord
of any incident in, on or about the Premises, the Building or the Site that
would require the filing of a notice under any Hazardous Materials Laws, (iii)
Tenant shall comply and shall cause its employees, invitees, agents, independent
contractors, contractors, assignees and subtenants to comply with each of the
foregoing and (iv) Landlord shall have the right to make such inspections
(including testing) as Landlord shall elect from time to time to determine that
Tenant is complying with the foregoing.

 

Notwithstanding the foregoing, Tenant may use normal amounts and types of
substances typically used for office uses, provided that Tenant uses such
substances in the manner which they are normally used for office uses, and in
compliance with all Hazardous

 

22

--------------------------------------------------------------------------------


 

Materials Laws and other applicable laws, ordinances, bylaws, rules and
regulations, and Tenant obtains and complies with all permits required by
Hazardous Materials Laws or any other laws, ordinances, bylaws, rules or
regulations prior to the use or presence of any such substances in the Premises.

 

5.4                               Obstructions; Items Visible From Exterior;
Rules and Regulations

 

Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the other buildings or of the Site used by Tenant in
common with others; not without prior consent of Landlord (which shall be in
Landlord’s sole discretion) to permit the painting or placing of any signs
(other than Tenant’s standard signage, logos and graphics in the entrance lobby
to the Premises), curtains, blinds, shades, awnings, aerials or flagpoles, or
the like, visible from outside the Premises (including, without limitation, from
common lobbies within the Building); and to comply with all reasonable rules and
regulations now or hereafter made by Landlord, of which Tenant has been given
notice, for the care and use of the Building and Site and their facilities and
approaches; Landlord shall not be liable to Tenant for the failure of other
occupants of the Buildings to conform to such rules and regulations, provided
that Landlord agrees to use reasonable efforts to enforce such rules and
regulations in a uniform and non-discriminatory manner.

 

5.5                               Safety Appliances

 

To keep the Premises equipped with all safety appliances required by any public
authority (it being agreed that Landlord’s Work shall include safety appliances
required for Tenant to lawfully occupy the Premises) because of (i) any use made
by Tenant other than normal office use, (ii) Tenant’s particular configuration
of furniture within the Premises,  (iii) any alterations, additions or
improvements made by or on behalf of Tenant in the Premises, or (iv) any
subletting of any portion of the Premises, and to procure all licenses and
permits so required because of any of the foregoing items described in clauses
(i), (ii), (iii), or (iv) above, it being understood that the foregoing
provisions shall not be construed to broaden in any way Tenant’s Permitted Use. 
Landlord agrees to provide any other safety appliances so required by law (i.e.,
except to the extent the same are required by reason of clauses (i), (ii),
(iii), or (iv) above), the cost of which shall be included in Landlord’s
Operating Expenses to the extent provided in Section 2.6 above.

 

5.6                               Assignment; Sublease

 

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. In addition, the merger or consolidation of
Tenant into or with any other entity, or the sale of all or substantially all of
its assets, shall be deemed to be an assignment within the meaning of this
Section 5.6. Any assignment, mortgage, pledge, hypothecation, transfer or
subletting not expressly permitted in or consented to by Landlord under Sections
5.6.1-

 

23

--------------------------------------------------------------------------------


 

5.6.6 shall, at Landlord’s election, be void; shall be of no force and effect;
and shall confer no rights on or in favor of third parties. In addition,
Landlord shall be entitled to seek specific performance of or other equitable
relief with respect to the provisions hereof. The limitations of this Section
5.6 shall be deemed to apply to any guarantor(s) of this Lease.

 

5.6.1                     Notwithstanding the provisions of Section 5.6 above,
in the event Tenant desires to assign this Lease or to sublet the whole or any
part of the Premises, Tenant shall give Landlord notice (the “Proposed Transfer
Notice”) of any proposed sublease or assignment, and said notice shall specify
the provisions of the proposed assignment or subletting, including (a) the name
and address of the proposed assignee or subtenant, (b) in the case of a proposed
assignment or subletting pursuant to Section 5.6.3 below, such information as to
the proposed assignee’s or proposed subtenant’s net worth and financial
capability and standing as may reasonably be required for Landlord to make the
determination referred to in said Section 5.6.3 (provided, however, that
Landlord shall hold such information confidential having the right to release
same to its officers, accountants, attorneys and mortgage lenders on a
confidential basis), (c) all of the terms and provisions upon which the proposed
assignment or subletting is to be made, (d) in the case of a proposed assignment
or subletting pursuant to Section 5.6.3 below, all other information necessary
to make the determination referred to in said Section 5.6.3 and (e) in the case
of a proposed assignment or subletting pursuant to Section 5.6.4 below, such
information as may be reasonably required by Landlord to determine that such
proposed assignment or subletting complies with the requirements of said Section
5.6.4; provided, however, that in the case of a merger or acquisition, if
required by law or by the terms of any confidentiality agreement to which Tenant
is a party, such information may be provided forthwith after the effective date
of such assignment.  Within thirteen (13) business days following Landlord’s
receipt of Tenant’s Proposed Transfer Notice given as aforesaid (including
notice given by Tenant after the effective date of such assignment pursuant to
the immediately preceding provision), Landlord shall make and submit to Tenant
Landlord’s consent, or refusal to consent accompanied by Landlord’s reasons
therefor pursuant to Section 5.6.3, or advise Tenant in reasonable detail of the
particular respects in which Tenant’s notice and/or submission is insufficient
(failing which, such notice and submission shall be deemed adequate) in which
case Tenant shall re-submit such notice with all required information and
thereupon the thirteen (13) business day period shall again be applicable.

 

5.6.2                     Landlord shall have the right at its sole option, to
be exercised within thirteen (13) business days after receipt of Tenant’s
Proposed Transfer Notice (the “Acceptance Period”) for an assignment of this
Lease or a sublease which itself, or in combination with all other existing
subleases would result in the subleasing of more than 50% of the Premises, to
terminate this Lease as of a date specified in a notice to Tenant, which date
shall not be earlier than sixty (60) days nor later than one hundred and twenty
(120) days after Landlord’s notice to Tenant;

 

24

--------------------------------------------------------------------------------


 

provided, however, that upon the termination date as set forth in Landlord’s
notice, all obligations relating to the period after such termination date (but
not those relating to the period before such termination date) shall cease and
promptly upon being billed therefor by Landlord, Tenant shall make final payment
of all Annual Fixed Rent and Additional Rent due from Tenant through the
termination date.  Notwithstanding the foregoing, in the event that Tenant shall
only propose to sublease a portion of the Premises, which sublease itself, or in
combination with all other existing subleases would result in the subleasing of
more than 50% of the Premises, Landlord shall only have the right to so
terminate this Lease with respect to those portions of the Premises which Tenant
has previously subleased and proposes to sublease (the “Terminated Portion of
the Premises”), and from and after the termination date the Rentable Floor Area
of the Premises shall be reduced to the rentable floor area of the remainder of
the Premises and the definition of Rentable Floor Area of the Premises shall be
so amended and after such termination all references in this Lease to the
“Premises” or the “Rentable Floor Area of the Premises” shall be deemed to be
references to the remainder of the Premises and accordingly Tenant’s payments
for Annual Fixed Rent, operating costs, real estate taxes and electricity shall
be reduced on a pro rata basis to reflect the size of the remainder of the
Premises.  In the case of a partial subletting where Landlord has exercised its
termination right pursuant to this Section 5.6.2, Tenant shall pay to Landlord,
as Additional Rent, within thirty (30) days after demand therefor, the
reasonable cost to separately physically demise that portion of the Premises
which are being terminated from the remainder of the Premises.  In the event
that Landlord shall not exercise its termination rights as aforesaid, or shall
fail to give any or timely notice pursuant to this Section the provisions of
Sections 5.6.3, 5.6.5 and 5.6.6 shall be applicable. This Section 5.6.2 shall
not be applicable to an assignment or sublease pursuant to Section 5.6.4.

 

5.6.3                     Notwithstanding the provisions of Section 5.6 above,
but subject to the provisions of this Section 5.6.3 and the provisions of
Sections 5.6.5 and 5.6.6 below, in the event that Landlord has the right to
terminate this Lease in whole or in part pursuant to Section 5.6.2 and shall not
have exercised such termination right, or shall have failed to give any or
timely notice under Section 5.6.2, then for a period of ninety (90) days (i)
after the receipt of Landlord’s notice stating that Landlord does not elect the
termination right, or (ii) after the expiration of the Acceptance Period, in the
event Landlord shall not give any or timely notice under Section 5.6.2 as the
case may be, Tenant shall have the right to assign this Lease or sublet all or
any portion of the Premises in accordance with the Proposed Transfer Notice
provided that, in each instance, Tenant first obtains the express prior written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed.

 

Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:

 

25

--------------------------------------------------------------------------------


 

(a)                                 the proposed assignee or subtenant is (i) a
tenant in the Building or elsewhere within the Office Park and Landlord then has
available for lease space within the Office Park comparable in size to the space
proposed to be subleased to such subtenant, (ii) is in active negotiation with
Landlord or an affiliate of Landlord for premises in the Building or elsewhere
within the Office Park, or (iii) is not of a character consistent with the
operation of a first class office building (by way of example Landlord shall not
be deemed to be unreasonably withholding its consent to an assignment or
subleasing to any governmental or quasi-governmental agency that regularly deals
with the public at large in such agency’s office, e.g., the Social Security
Administration or Registry of Motor Vehicles), or

 

(b)                                 the proposed assignee or subtenant is not of
good character and reputation, or

 

(c)                                  the proposed assignee does not possess
adequate financial capability to perform the obligations of the Tenant under
this Lease (in the case of an assignment) as and when due or required, or

 

(d)                                 the assignee or subtenant proposes to use
the Premises (or part thereof) for a purpose other than the Permitted Use as
stated in Section 1.1 hereof, or

 

(e)                                  the character of the business to be
conducted or the proposed use of the Premises by the proposed subtenant or
assignee shall (i) be reasonably likely to materially increase Landlord’s
Operating Expenses beyond that which Landlord would reasonably anticipate
incurring for the permitted use without this Lease (i.e., normal and customary
office usage); (ii) be reasonably likely to materially increase the burden on
elevators or other Building systems or equipment over the burden generated by
normal and customary office usage; or (iii) violate or be reasonably likely to
violate any provisions or restrictions contained herein relating to the use or
occupancy of the Premises, or

 

(f)                                   there shall be existing an Event of
Default (defined in Section 7.1), or

 

(g)                                  any part of the rent payable under the
proposed assignment or sublease shall be based in whole or in part on the income
or profits derived from the Premises or if any proposed assignment or sublease
shall potentially have any adverse effect on the real estate investment trust
qualification requirements applicable to Landlord and its affiliates, or

 

(h)                                 the holder of any mortgage or ground lease
on property which includes the Premises does not approve of the proposed
assignment or sublease, to the extent that such holder has consent rights under
the terms of their ground lease or mortgage, or

 

26

--------------------------------------------------------------------------------


 

(i)                                     due to the identity or business of a
proposed assignee or subtenant, such approval would cause Landlord to be in
violation of any covenant or restriction contained in another lease or other
agreement affecting space in the Building or elsewhere in the Property.

 

If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to Tenant’s notice, as given hereunder; provided, however, that if such
assignment or sublease shall not be executed and delivered to Landlord within
ninety (90) days after the date of Landlord’s consent, the consent shall be
deemed null and void and the provisions of Section 5.6.1 shall be applicable.

 

5.6.4                     Notwithstanding the foregoing provisions of Sections
5.6, 5.6.2, 5.6.3 and 5.6.5, but subject to the provisions of Sections 5.6.1 and
5.6.6, Tenant shall have the right to assign this Lease or to sublet the
Premises (in whole or in part) to any other entity (the “Successor Entity”) (i)
which controls or is controlled by Tenant or Tenant’s parent corporation, or
(ii) which is under common control with Tenant, or (iii) which purchases all or
substantially all of the assets of Tenant, or (iv) which purchases all or
substantially all of the stock of (or other Ownership or membership interests
in) Tenant or (v) which merges or combines with Tenant, provided that the entity
to which this Lease is so assigned or which so sublets the Premises has a credit
worthiness (e.g. net assets on a pro forma basis using generally accepted
accounting principles consistently applied and using the most recent financial
statements) greater than or equal to $68,000,000 in revenue and $140,000,000 in
net assets as of the effective date of the proposed assignment or sublease, each
as determined by generally accepted accounting principles and as shown in such
entity’s most recent financial statements, as the case may be, based on such
financial statements and other documentation reasonably requested by Landlord
(the foregoing transferees referred to, individually or collectively, as a
“Permitted Transferee”). Except in cases of statutory merger, in which case the
surviving entity in the merger shall be liable as the Tenant under this Lease,
Tenant shall continue to remain fully liable under this Lease, on a joint and
several basis with the Permitted Transferee. If any parent, affiliate or
subsidiary of Tenant to which this Lease is assigned or the Premises sublet (in
whole or in part) shall cease to be such a parent, affiliate or subsidiary, such
cessation shall be considered an assignment or subletting requiring Landlord’s
consent.

 

5.6.5                     In the case of any assignment or subleasing as to
which Landlord may consent (other than an assignment or subletting permitted
under Section 5.6.4 above) such consent shall be upon the express and further
condition, covenant and agreement, and Tenant hereby covenants and agrees that,
in addition to the Annual Fixed Rent, Additional Rent and other charges to be
paid pursuant to this Lease, fifty percent (50%) of the “Assignment/Sublease
Profits” (hereinafter defined), if any, shall be paid to Landlord. The
“Assignment/Sublease Profits” shall be the excess, if any, of (a) the
“Assignment/Sublease Net Revenues” as hereinafter defined over (b) the Annual
Fixed Rent and Additional Rent and other charges

 

27

--------------------------------------------------------------------------------


 

provided in this Lease (provided, however, that for the purpose of calculating
the Assignment/Sublease Profits in the case of a sublease, appropriate
prorations in the applicable Annual Fixed Rent, Additional Rent and other
charges under this Lease shall be made based on the percentage of the Premises
subleased and on the terms of the sublease). The “Assignment/Sublease Net
Revenues” shall be the fixed rent, additional rent and all other charges and
sums payable either initially or over the term of the sublease or assignment
(exclusive of the rental or purchase price received by Tenant for the transfer
of business assets other than Tenant’s leasehold interest under this Lease),
less the actual out-of-pocket costs of Tenant incurred in such subleasing or
assignment (the definition of which consists of rent concessions, brokerage
commissions, legal fees of outside counsel engaged by Tenant in connection with
such assignment or subleasing, alteration allowances and other costs of any
leasehold improvements made by Tenant in connection with such subletting or
assignment), as set forth in a statement certified by an appropriate officer of
Tenant and delivered to Landlord within thirty (30) days of the full execution
of the sublease or assignment document, amortized over the term of the sublease
or assignment.

 

All payments of the Assignment/Sublease Profits due Landlord shall be made
within fifteen (15) business days of receipt of same by Tenant.

 

5.6.6                     (A)                               It shall be a
condition of the validity of any assignment or subletting consented to under
Section 5.6.3 above, or any assignment or subletting of right under
Section 5.6.4 above, that both Tenant (except in the event Tenant ceases to
exist through a merger) and the assignee or sublessee enter into a separate
written instrument directly with Landlord in a form and containing terms and
provisions reasonably required by Landlord, including, without limitation, the
agreement of the assignee or sublessee to be bound directly to Landlord for all
the obligations of the Tenant under this Lease (including any amendments or
extensions thereof), including, without limitation, the obligation (a) to pay
the rent and other amounts provided for under this Lease (but in the case of a
partial subletting pursuant to Section 5.6.4, such subtenant shall agree on a
pro rata basis to be so bound), (b) to comply with the provisions of Sections
5.6 through 5.6.6 hereof and (c) to indemnify the “Landlord Parties” (as defined
in Section 8.13) as provided in Section 8.1 hereof. Such assignment or
subletting shall not relieve the Tenant named herein of any of the obligations
of the Tenant hereunder and Tenant shall remain fully and primarily liable
therefor and the liability of Tenant and such assignee (or subtenant, as the
case may be) shall be joint and several. Further, and notwithstanding the
foregoing, the provisions hereof shall not constitute a recognition of the
sublease or the subtenant thereunder, as the case may be, and at Landlord’s
option, upon the termination or expiration of the Lease (whether such
termination is based upon a cause beyond Tenant’s control, a default of Tenant,
the agreement of Tenant and Landlord or any other reason), the sublease shall be
terminated.

 

(B)                               As Additional Rent, Tenant shall pay to
Landlord as a fee for Landlord’s

 

28

--------------------------------------------------------------------------------


 

review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the reasonable out of pocket legal fees and other expenses incurred by Landlord
in connection with any request by Tenant for consent to assignment or
subletting, not to exceed $3,000 for any one transaction.  Section 5.14 hereof
shall apply to any request for plan review made in connection with any transfer.

 

(C)                               If this Lease be assigned, or if the Premises
or any part thereof be sublet or occupied by anyone other than Tenant, Landlord
may upon prior notice to Tenant, at any time and from time to time after the
occurrence of an Event of Default by Tenant, collect rent and other charges from
the assignee, sublessee or occupant and apply the net amount collected to the
rent and other charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or a waiver
of the provisions of Sections 5.6 through 5.6.6 hereof, or the acceptance of the
assignee, sublessee or occupant as a tenant or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained, the Tenant herein named to remain primarily liable under this Lease.

 

(D)                               The consent by Landlord to an assignment or
subletting under Section 5.6.3 above, or the consummation of an assignment or
subletting of right under Section 5.6.4 above, shall in no way be construed to
relieve Tenant from obtaining the express consent in writing of Landlord to any
further assignment or subletting, where such consent is required hereunder.

 

(E)                                On or after the occurrence, and during the
continuance, of an “Event of Default” (defined in Section 7.1), Landlord shall
be entitled to one hundred percent (100%) of any Assignment/Sublease Profits.

 

(F)                                 Without limiting Tenant’s obligations under
Section 5.12, Tenant shall be responsible, at Tenant’s sole cost and expense,
for performing all work necessary to comply with Legal Requirements and
Insurance Requirements in connection with any assignment or subletting hereunder
including, without limitation, any work in connection with such assignment or
subletting.

 

(G)                               In addition to the other requirements set
forth in this Lease and notwithstanding any other provision of this Lease,
partial sublettings of the Premises shall only be permitted under the following
terms and conditions: (i) the layout of both the subleased premises and the
remainder of the Premises must comply with applicable laws, ordinances,
rules and/or regulations and be approved by Landlord, including, without
limitation, all requirements concerning access and egress; (ii) in the event the
subleased premises are separately physically demised from the remainder of the
Premises, Tenant shall pay all costs of separately physically demising the
subleased premises; and (iii) there shall be no more than two (2) subleases in
effect in the Premises at any given time.

 

29

--------------------------------------------------------------------------------


 

5.6.7                     Notwithstanding the other provisions of this Lease,
Tenant may from time to time and without Landlord’s consent  permit one or more
portions of the Premises to be occupied by Tenant’s contractors, subcontractors
of Tenant’s contractors, and/or employees of any of Tenant’s affiliates on a
temporary basis pursuant to an oral or written revocable license, which
contractors and/or subcontractors are using any such space in connection with
the performance of their contract obligations to Tenant in connection with the
Permitted Use and without payment of consideration therefor to Tenant other than
the performance of such contract obligations, provided, however, that incidental
use of such space by any such subcontractor or contractor on behalf of another
entity shall not be deemed a violation of this paragraph. Any space used for the
purposes of this paragraph shall be unified with (e.g. not separately demised),
and indistinguishable from, portions of the Premises not used for such purposes.
Without limiting the generality of Section 8.1 below, Tenant shall indemnify,
defend and save Landlord harmless from and against any liability, loss, cost or
damage resulting from the failure of any such contractors or subcontractors to
comply with the terms and conditions of this Lease, and any such failure of such
contractors or subcontractors to comply with the terms and conditions of this
Lease shall be deemed a failure by Tenant to comply.  From time to time upon the
written request of Landlord, Tenant shall identify in writing any such
contractor or subcontractor occupying portions of the Premises pursuant to this
Section 5.6.7.

 

5.7                               Right of Entry

 

To permit Landlord and its agents to examine the Premises at reasonable times
and (except in the event of an emergency) upon reasonable prior notice and
subject to Tenant’s reasonable security requirements of which Landlord has been
given prior notice, if Landlord shall so elect, to make any alterations,
additions or improvements contemplated by this Lease or any repairs or
replacements Landlord may deem necessary in accordance with the terms and
provisions of this Lease; to remove, at Tenant’s expense, any alterations,
addition, signs, curtains, blinds, shades, awnings, aerials, flagpoles, or the
like not consented to in writing; and to show the Premises to prospective
tenants during the eleven (11) months preceding expiration of the Term and to
prospective purchasers and mortgagees at all reasonable times. Landlord agrees
that except in the case of an emergency, it will conduct any such entry
contemplated by this Section 5.9 in such a manner so as to minimize any
interference with the conduct of Tenant’s business operations in the Premises
(consistent with the nature of the reason for such entry).

 

5.8                               Floor Load; Prevention of Vibration and Noise

 

Not to place a load upon the Premises exceeding an average rate of 70 pounds of
live load per square foot of floor area (partitions shall be considered as part
of the live load); and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize; Tenant’s business machines and mechanical
equipment which cause vibration or noise

 

30

--------------------------------------------------------------------------------


 

that may be transmitted to the Building structure or to any other space in the
Building shall be so installed, maintained and used by Tenant so as to eliminate
such vibration or noise.

 

5.9                               Personal Property Taxes

 

To pay promptly when due all taxes which may be imposed upon “Tenant’s Property”
(as defined in Section 8.4 hereof) in the Premises to whomever assessed.

 

5.10                        Compliance with Laws

 

Except as otherwise expressly provided in Section 4.6 above, to comply with all
applicable Legal Requirements now or hereafter in force which shall impose a
duty on Landlord or Tenant relating to or as a result of the particular manner
of use or occupancy of the Premises by Tenant or any alterations or improvements
performed by Tenant; provided that Tenant shall not be required to make any
alterations or additions to the structure, roof, exterior and load bearing
walls, foundation, structural floor slabs and other structural elements of the
Building unless the same are required by such Legal Requirements as a result of
or in connection with Tenant’s use or occupancy of the Premises beyond normal
use of space of this kind. Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be imposed because of its failure to comply
with the provisions of this Section 5.10.

 

5.11                        Payment of Litigation Expenses

 

As Additional Rent, to pay all reasonable costs, counsel and other fees incurred
by Landlord in connection with the successful enforcement by Landlord of any
obligations of Tenant under this Lease or in connection with any bankruptcy case
involving Tenant (Landlord hereby similarly agreeing to pay all reasonable third
party costs, counsel or other fees incurred by Tenant in connection with the
successful enforcement by Tenant of any obligations of Landlord under this Lease
or in connection with any bankruptcy case involving Landlord).

 

5.12                        Alterations

 

A.                                    Tenant shall not make alterations and
additions to Tenant’s Premises except in accordance with plans and
specifications therefor first approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. Landlord’s determination of
matters relating to aesthetic issues relating to alterations, additions or
improvements which are visible outside the Premises (including, without
limitation, from common lobbies within the Building) shall be in Landlord’s
reasonable discretion. Without limiting such standard Landlord shall not be
deemed unreasonable for withholding approval of any alterations or additions
(including, without limitation, any alterations or additions to be performed by
Tenant under Article III) which (a) in Landlord’s reasonable opinion will
materially adversely affect any structural or exterior element of the Building,
any area or element outside of the Premises, or any facility or base building
mechanical system serving any area of the Building outside of the

 

31

--------------------------------------------------------------------------------


 

Premises, or (b) involve or affect the exterior design, size, height, or other
exterior dimensions of the Building or (c) will require unusual expense to
readapt the Premises to normal office use on Lease termination or expiration or
increase the cost of construction or of insurance or taxes on the Building or of
the services called for by Section 4.1 unless Tenant first gives assurance
acceptable to Landlord for payment of such increased cost and that such
readaptation will be made prior to such termination or expiration without
expense to Landlord, (d) enlarge the Rentable Floor Area of the Premises, or
(e) are inconsistent, in Landlord’s reasonable judgment, with alterations
satisfying Landlord’s standards for new alterations in the Building. Landlord’s
review and approval of any such plans and specifications and consent to perform
work described therein shall not be deemed an agreement by Landlord that such
plans, specifications and work conform with applicable Legal Requirements and
requirements of insurers of the Building and the other requirements of this
Lease with respect to Tenant’s insurance obligations (herein called “Insurance
Requirements”) nor deemed a waiver of Tenant’s obligations under this Lease with
respect to applicable Legal Requirements and Insurance Requirements nor impose
any liability or obligation upon Landlord with respect to the completeness,
design sufficiency or compliance of such plans, specifications and work with
applicable Legal Requirements and Insurance Requirements nor give right to any
other parties. Further, Tenant acknowledges that Tenant is acting for its own
benefit and account, and that Tenant shall not be acting as Landlord’s agent in
performing any work in the Premises, accordingly, no contractor, subcontractor
or supplier shall have a right to lien Landlord’s interest in the Property in
connection with any such work. Within thirty (30) days after receipt of an
invoice from Landlord, Tenant shall pay to Landlord as a fee for Landlord’s
review of any work or plans (excluding any review respecting initial
improvements performed pursuant to Article III hereof for which a fee has
previously been paid but including any review of plans or work relating to any
assignment or subletting), as Additional Rent, an amount equal to the sum of:
(i) $150.00 per hour for time spent by Landlord’s in-house personnel (not to
exceed $1,000 per project), and (ii) all reasonable third party expenses
incurred by Landlord to review Tenant’s plans and Tenant’s work (Landlord hereby
agreeing to cap any plan review costs (i.e., inclusive of items (i) and
(ii) above) relating to interior, non-structural alterations, addition or
improvements that do not impact Building systems at $6,000.00 in connection with
any single request for approval). All alterations and additions shall be part of
the Building unless and until Landlord shall specify the same for removal
pursuant to Section 5.2. All of Tenant’s alterations and additions and
installation of furnishings shall be coordinated with any work being performed
by Landlord and in such manner as to maintain harmonious labor relations and not
to damage the Buildings or Site or interfere with construction or operation of
the Buildings and other improvements to the Site and, except for installation of
furnishings, shall be performed by Landlord’s general contractor or by
contractors or workers first approved by Landlord, which approval shall not be
unreasonably withheld. Except for work by Landlord’s general contractor, Tenant,
before its work is started, shall secure all licenses and permits necessary
therefor; deliver to Landlord a statement of the names of all its contractors
and subcontractors and the estimated cost of all labor and material to be
furnished by them and security reasonably satisfactory to Landlord protecting
Landlord against liens arising out of the furnishing of such labor and material;
and cause each contractor to carry insurance in accordance with Section 8.14
herein and

 

32

--------------------------------------------------------------------------------


 

to deliver to Landlord certificates of all such insurance. Except with respect
to purely cosmetic work, such as floor and wall coverings, Tenant shall also
prepare and submit to Landlord a set of as-built plans, in both print and
electronic forms, showing such work performed by Tenant to the Premises promptly
after any such alterations, improvements or installations are substantially
complete and promptly after any wiring or cabling for Tenant’s computer,
telephone and other communications systems is installed by Tenant or Tenant’s
contractor. Without limiting any of Tenant’s obligations hereunder, Tenant shall
be responsible, as Additional Rent, for the costs of any alterations, additions
or improvements in or to the Building that are required in order to comply with
Legal Requirements directly as a result of any work performed by Tenant.
Landlord shall have the right to provide such rules and regulations relative to
the performance of any alterations, additions, improvements and installations by
Tenant hereunder and Tenant shall abide by all such reasonable rules and
regulations of which Tenant has received advance written notice and shall cause
all of its contractors to so abide including, without limitation, payment for
the costs of using Building services. Tenant agrees to pay promptly when due the
entire cost of any work done on the Premises by Tenant, its agents, employees,
or independent contractors, and not to cause or permit any liens for labor or
materials performed or furnished in connection therewith to attach to the
Premises or the Buildings or the Site and immediately to discharge any such
liens which may so attach. Tenant shall pay, as Additional Rent, 100% of any
real estate taxes on the Property which shall, at any time after commencement of
the Term, be expressly assessed by the taxing authority upon any alteration,
addition or improvement to the Premises made by Tenant. Tenant acknowledges and
agrees that Landlord shall be the owner of any additions, alterations and
improvements in the Premises or the Building to the extent paid for by Landlord.

 

B.                                    Notwithstanding the terms of
Section 5.12(A), Tenant shall have the right, without obtaining the prior
consent of Landlord, to make alterations, additions or improvements to the
Premises where:

 

(i)                               the same are within the interior of the
Premises within the Building, and do not affect the exterior of the Premises and
the Building (including no signs on windows);

 

(ii)                            the same do not affect the roof, any structural
element of the Building, the mechanical, electrical, plumbing, heating,
ventilating, air-conditioning and fire protection systems of the Building;

 

(iii)                         the cost of any individual alteration, addition or
improvement shall not exceed $20,000.00; and

 

(iv)                        Tenant shall comply with the provisions of this
Lease and if such work increases the cost of insurance or taxes or of services,
Tenant shall pay for any such increase in cost;

 

provided, however, that Tenant shall, within ten (10) days prior to the making
of such

 

33

--------------------------------------------------------------------------------


 

changes, send to Landlord plans and specifications describing the same in
reasonable detail.  Tenant shall not be required to remove any alterations,
additions or improvements for which Landlord consent is not required under this
Section 5.16.B.

 

5.13                        Vendors

 

Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Property or interfere with Building construction or operation
and shall be performed by vendors first approved by Landlord, which approval
shall not be unreasonably withheld.

 

5.14                        Patriot Act

 

As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that: (i) Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on any list issued by
the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to Executive Order 13224 or any similar list or any
law, order, rule or regulation or any Executive Order of the President of the
United States as a terrorist, “Specially Designated National and Blocked Person”
or other banned or blocked person (any such person, group, entity or nation
being hereinafter referred to as a “Prohibited Person”); (ii) Tenant is not (nor
is it owned, controlled, directly or indirectly, by any person, group, entity or
nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Tenant (and any person, group, or entity which
Tenant controls, directly or indirectly) has not conducted nor will conduct
business nor has engaged nor will engage in any transaction or dealing with any
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation, including without limitation any assignment of this Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, goods or services to or for the benefit of a
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed an immediate Event of Default by Tenant under
Section 7.1 of this Lease (without the benefit of notice or grace) and shall be
covered by the indemnity provisions of Section 8.1 below, and (y) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this Lease.

 

34

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Casualty and Taking

 

6.1                               Damage Resulting from Casualty

 

In case during the Lease Term the Building or the Site are damaged by fire or
casualty and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within two hundred ten (210) days from the
time that repair work would commence, Landlord may, at its election, terminate
this Lease by notice given to Tenant within thirty (30) days after Landlord’s
delivery to Tenant of Landlord’s estimate of restoration, specifying the
effective date of termination. The effective date of termination specified by
Landlord shall not be less than thirty (30) days nor more than forty-five (45)
days after the date of notice of such termination.

 

In case during the Term, the Premises are damaged by fire or casualty and such
fire or casualty damage cannot, in the ordinary course, reasonably be expected
to be repaired within two hundred ten (210) days (and/or as to special work or
work which requires long lead time then if such work cannot reasonably be
expected to be repaired within such additional time as is reasonable under the
circumstances given the nature of the work) from the time that repair work would
commence, Tenant may, at its election, terminate this Lease by notice given to
Landlord within thirty (30) days after receipt of Landlord’s estimate of
restoration, specifying the effective date of termination. The effective date of
termination specified by Tenant shall be not less than thirty (30) days nor more
than forty-five (45) days after the date of notice of such termination.

 

Not later than thirty (30) days after the occurrence of any casualty damage to
the Building, Landlord shall cause a reputable, independent contractor,
engineer, insurance adjuster or other qualified professional to prepare an
estimate of the time that would be required to restore the Building as required
by this Article VI, which estimate shall be delivered to Landlord and Tenant
within such 30-day period.  Such estimate shall provide the basis for the
termination rights, if any, of Landlord and Tenant under the preceding two
paragraphs.

 

Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.

 

If the Building or the Site or any part thereof are damaged by fire or other
casualty and this Lease is not so terminated, or Landlord or Tenant have no
right to terminate this Lease, and in any such case the holder of any mortgage
which includes the Building as a part of the mortgaged premises or any ground
lessor of any ground lease which includes the Site as part of the demised
premises allows the net insurance proceeds to be applied to the restoration of
the Building (and/or the Site), Landlord promptly after such damage and the
determination of the net amount of insurance proceeds available shall use due
diligence to restore the Premises and the Building in the event of damage
thereto (excluding “Tenant’s Property” (as defined in Section 8.4 hereof),
except as expressly

 

35

--------------------------------------------------------------------------------


 

provided in the immediately following paragraph of this Section 6.1) into proper
condition for use and occupation and a just proportion of the Annual Fixed Rent,
Tenant’s share of Operating Costs and Tenant’s share of real estate taxes and
other Additional Rent according to the nature and extent of the injury to the
Premises shall be abated until the Premises shall have been put by Landlord
substantially into such condition except for punch list items and long lead
items. Notwithstanding anything herein contained to the contrary, Landlord shall
not be obligated to expend for such repair and restoration any amount in excess
of the net insurance proceeds.

 

Notwithstanding the foregoing, if Landlord is proceeding with the restoration of
the Building and the Premises in accordance with the previous paragraph,
Landlord shall also restore Landlord’s Work and also any alterations, additions
or improvements within the Premises that are part of Tenant’s Property (x) which
have previously been approved by Landlord in accordance with the terms and
provisions of this Lease and (y) with respect to which Tenant has carried “all
risk” insurance covering the loss or damage in accordance with Section 8.4 below
and pays the proceeds of such insurance (or an amount equivalent thereto) to
Landlord within five (5) business days following Landlord’s written request);
provided, however, that in no event shall Landlord be required to fund any
insufficiency in the insurance proceeds (or equivalent amount) provided by
Tenant with respect to such loss or damage (or to fund any of the costs of
restoration in the absence of any payment by Tenant).

 

If  neither party has previously terminated this Lease and such restoration is
not completed within ten (10) months from the date of the casualty or taking,
such period to be subject, however, to extension where the delay in completion
of such work is due to Force Majeure, as defined hereinbelow (but in no event
beyond twelve (12) months from the date of the casualty or taking), Tenant, as
its sole and exclusive remedy, shall have the right to terminate this Lease at
any time after the expiration of such 10-month (as extended) period until the
restoration is substantially completed, such termination to take effect as of
the thirtieth (30th) day after the date of receipt by Landlord of Tenant’s
notice, with the same force and effect as if such date were the date originally
established as the expiration date hereof unless, within thirty (30) days after
Landlord’s receipt of Tenant’s notice, such restoration is substantially
completed, in which case Tenant’s notice of termination shall be of no force and
effect and this Lease and the Lease Term shall continue in full force and
effect. When used herein, “Force Majeure” shall mean any prevention, delay or
stoppage due to governmental regulation, strikes, lockouts, acts of God, acts of
war, terrorists acts, civil commotions, unusual scarcity of or inability to
obtain labor or materials, labor difficulties, casualty or other causes
reasonably beyond Landlord’s control or attributable to Tenant’s action or
inaction.

 

6.2                              Uninsured Casualty

 

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord or required to be maintained by Landlord hereunder and
such fire or casualty damage cannot, in the ordinary course, reasonably be
expected to be repaired within ninety (90)

 

36

--------------------------------------------------------------------------------


 

days from the time that repair work would commence, Landlord may, at its
election, terminate the Term of this Lease by notice to the Tenant given within
sixty (60) days after such loss. If Landlord shall give such notice, then this
Lease shall terminate as of the date of such notice with the same force and
effect as if such date were the date originally established as the expiration
date hereof.

 

6.3                               Rights of Termination for Taking

 

If the entire Building, or such portion of the Premises as to render the balance
(if reconstructed to the maximum extent practicable in the circumstances)
unsuitable for Tenant’s purposes in Tenant’s reasonable business judgment, shall
be taken by condemnation or right of eminent domain, Landlord or Tenant shall
have the right to terminate this Lease by notice to the other of its desire to
do so, provided that such notice is given not later than thirty (30) days after
Tenant has been deprived of possession. If either party shall give such notice,
then this Lease shall terminate as of the date that Tenant is deprived of
possession with the same force and effect as if such date were the date
originally established as the expiration date hereof.

 

Further, if (x) the entire Building shall be taken or (y) so much of the
Building shall be so taken that continued operation of the Building would be
uneconomic as a result of the taking, Landlord shall have the right to terminate
this Lease by giving notice to Tenant of Landlord’s desire to do so not later
than thirty (30) days after Tenant has been deprived of possession of the
Premises (or such portion thereof as may be taken). If Landlord shall give such
notice, then this Lease shall terminate as of the date that Tenant is deprived
of possession with the same force and effect as if such date were the date
originally established as the expiration date hereof.

 

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property). Notwithstanding the foregoing, Landlord shall not
be obligated to expend for such repair and restoration any amount in excess of
the net condemnation proceeds made available to it.

 

If the Premises shall be affected by any exercise of the power of eminent
domain, then the Annual Fixed Rent, Tenant’s share of operating costs and
Tenant’s share of real estate taxes shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use thereof suffered
by Tenant; and in case of a taking which permanently reduces the Rentable Floor
Area of the Premises, a just proportion of the Annual Fixed Rent, Tenant’s share
of operating costs and Tenant’s share of real estate taxes shall be abated for
the remainder of the Lease Term.

 

37

--------------------------------------------------------------------------------


 

6.4                                 Award

 

Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Buildings, the Property and the
Site and the leasehold hereby created, or any one or more of them, accruing by
reason of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby grants, releases and
assigns to Landlord all Tenant’s rights to such awards, and covenants to execute
and deliver such further assignments and assurances thereof as Landlord may from
time to time request.

 

Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of any of Tenant’s usual
trade fixtures installed in the Premises by Tenant at Tenant’s expense and for
relocation and moving expenses, provided that such action and any resulting
award shall not affect or diminish the amount of compensation otherwise
recoverable by Landlord from the taking authority.

 

ARTICLE VII

 

Default

 

7.1                                 Tenant’s Default

 

(a)                                  If at any time subsequent to the date of
this Lease any one or more of the following events (herein sometimes called an
“Event of Default”) shall occur:

 

(i)            Tenant shall fail to pay the fixed rent, Additional Rent or other
charges for which provision is made herein on or before the date on which the
same become due and payable, and the same continues for five (5) business days
after notice from Landlord to Tenant thereof; or

 

(ii)           Landlord having rightfully given the notice specified in
subdivision (i) above twice in any calendar year, Tenant shall thereafter in the
same calendar year fail to pay the fixed rent, Additional Rent or other charges
on or before the date on which the same become due and payable; or

 

(iii)          Tenant shall assign its interest in this Lease or sublet any
portion of the Premises in violation of the requirements of Sections 5.6 through
5.6.5 of this Lease; or

 

(iv)          Tenant shall fail to maintain the general liability insurance
required under this Lease, or Tenant shall employ labor or contractors within
the Premises which interfere with Landlord’s Work, in

 

38

--------------------------------------------------------------------------------


 

violation of Exhibit B-1, and the same continues for five (5) business days
after notice from Landlord to Tenant thereof; or

 

(v)           Tenant shall neglect or fail to perform or observe any other
covenant herein contained on Tenant’s part to be performed or observed and
Tenant shall fail to remedy the same within thirty (30) days after notice to
Tenant specifying such neglect or failure, or if such failure is of such a
nature that Tenant cannot reasonably remedy the same within such thirty (30) day
period, Tenant shall fail to commence promptly to remedy the same and to
prosecute such remedy to completion with diligence and continuity; or

 

(vi)          Tenant’s leasehold interest in the Premises shall be taken on
execution or by other process of law directed against Tenant; or

 

(vii)         Tenant shall make an assignment for the benefit of creditors or
shall file a voluntary petition in bankruptcy or shall be adjudicated bankrupt
or insolvent, or shall file any petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for itself under any present or future federal, state or other statute,
law or regulation for the relief of debtors, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties, or shall admit in writing its
inability to pay its debts generally as they become due; or

 

(viii)        A petition shall be filed against Tenant in bankruptcy or under
any other law seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future Federal, State or other statute, law or regulation and shall remain
undismissed or unstayed for an aggregate of sixty (60) days (whether or not
consecutive), or if any debtor in possession (whether or not Tenant) trustee,
receiver or liquidator of Tenant or of all or any substantial part of its
properties or of the Premises shall be appointed without the consent or
acquiescence of Tenant and such appointment shall remain unvacated or unstayed
for an aggregate of sixty (60) days (whether or not consecutive) then, and in
any of said cases (notwithstanding any license of a former breach of covenant or
waiver of the benefit hereof or consent in a former instance).

 

Landlord lawfully may, immediately or at any time thereafter, and without demand
or further notice terminate this Lease by notice to Tenant, specifying a date
not less than ten (10) days after the giving of such notice on which this Lease
shall terminate, and this Lease shall come to an end on the date specified
therein as fully and completely as if such date were the date herein originally
fixed for the

 

39

--------------------------------------------------------------------------------


 

expiration of the Lease Term (Tenant hereby waiving any rights of redemption),
and Tenant will then quit and surrender the Premises to Landlord, but Tenant
shall remain liable as hereinafter provided.

 

(b)                                 If this Lease shall have been terminated as
provided in this Article, then Landlord may, without notice, re-enter the
Premises, either by force, summary proceedings, ejectment or otherwise, and
remove and dispossess Tenant and all other persons and any and all property from
the same, as if this Lease had not been made, and Tenant hereby waives the
service of notice of intention to re-enter or to institute legal proceedings to
that end.

 

(c)                                  In the event that this Lease is terminated
under any of the provisions contained in Section 7.1 (a) or shall be otherwise
terminated by breach of any obligation of Tenant, Tenant covenants and agrees
forthwith to pay and be liable for, on the days originally fixed herein for the
payment thereof, amounts equal to the several installments of rent and other
charges reserved as they would, under the terms of this Lease, become due if
this Lease had not been terminated or if Landlord had not entered or re-entered,
as aforesaid, and whether the Premises be relet or remain vacant, in whole or in
part, or for a period less than the remainder of the Term, and for the whole
thereof, but in the event the Premises be relet by Landlord, Tenant shall be
entitled to a credit in the net amount of rent and other charges received by
Landlord in reletting, after deduction of all reasonable out of pocket expenses
incurred in reletting the Premises (including, without limitation, remodeling
costs, brokerage fees and the like), and in collecting the rent in connection
therewith, in the following manner:

 

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, amounts received by Landlord
from such reletting for any period shall be credited only against obligations of
Tenant allocable to such period, and shall not be credited against obligations
of Tenant hereunder accruing subsequent or prior to such period; nor shall any
credit of any kind be due for any period after the date when the term of this
Lease is scheduled to expire according to its terms.

 

Landlord agrees to use reasonable efforts to relet the Premises after Tenant

 

40

--------------------------------------------------------------------------------


 

vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Building shall be deemed to have satisfied Landlord’s obligation to
use “reasonable efforts” hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Building.

 

(d)                                 (i)                                    
Landlord may elect, as an alternative, to have Tenant pay liquidated damages,
which election may be made by notice given to Tenant at any time after such
termination and whether or not Landlord shall have collected any damages as
aforesaid, as liquidated final damages and in lieu of all other damages beyond
the date of such notice. Upon such notice, Tenant shall promptly pay to
Landlord, as liquidated damages, in addition to any damages collected or due
from Tenant for any period prior to such notice and all expenses which Landlord
may have incurred with respect to the collection of such damages, such a sum as
at the time of the giving of such notice represents the amount of the excess, if
any, of the total rent and other benefits which would have accrued to Landlord
under this Lease from the date of such notice for what would be the then
unexpired Lease Term if the Lease terms had been fully complied with by Tenant
over and above the then cash rental value (in advance) of the Premises for the
balance of the Lease Term.

 

(ii)                                  For the purposes of this Article, if
Landlord elects to require Tenant to pay damages in accordance with the
immediately preceding paragraph, the total rent shall be computed by assuming
that Tenant’s share of excess taxes, Tenant’s share of excess operating costs
and Tenant’s share of excess electrical costs would be, for the balance of the
unexpired Term from the date of such notice, the amount thereof (if any) for the
immediately preceding annual period payable by Tenant to Landlord.

 

(e)                                  In case of any Event of Default and
re-entry, dispossession by summary proceedings or otherwise, Landlord may
(i) re-let the Premises or any part or parts thereof, either in the name of
Landlord or otherwise, for a term or terms which may at Landlord’s option be
equal to or less than or exceed the period which would otherwise have
constituted the balance of the Term of this Lease and may grant concessions,
abatements or free rent to the extent that Landlord reasonably considers
advisable or necessary to re-let the same and (ii) may make such alterations,
repairs and decorations in the Premises as Landlord in its sole but reasonable
judgment considers advisable or necessary for the purpose of reletting the
Premises; and the making of such alterations, repairs and decorations shall not

 

41

--------------------------------------------------------------------------------


 

operate or be construed to release Tenant from liability hereunder as aforesaid.
Landlord shall in no event be liable in any way whatsoever for failure to re-let
the Premises, or, in the event that the Premises are re-let, for failure to
collect the rent under re-letting. Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Tenant being evicted or dispossessed, or in the event of Landlord obtaining
possession of the Premises, by reason of the violation by Tenant of any of the
covenants and conditions of this Lease.

 

(f)                                    The specified remedies to which Landlord
may resort hereunder are not intended to be exclusive of any remedies or means
of redress to which Landlord may at any time be entitled lawfully, and Landlord
may invoke any remedy (including the remedy of specific performance) allowed at
law or in equity as if specific remedies were not herein provided for. Further,
nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceedings
in which, the damages are to be proved, whether or not the amount be greater,
equal to, or less than the amount of the loss or damages referred to above.

 

7.2                                 Landlord’s Default

 

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, after notice by Tenant to Landlord
specifying wherein Landlord has failed to perform any such obligation, or, if
such failure is of a nature that Landlord cannot reasonably remedy the same
within such thirty (30) day period, Landlord shall fail to commence promptly to
remedy the same within such thirty-day period and to prosecute such remedy to
completion with diligence. The Tenant shall not assert any right to deduct the
cost of repairs or any monetary claim against the Landlord from rent thereafter
due and payable, but shall look solely to the Landlord for satisfaction of such
claim.

 

ARTICLE VIII

 

Insurance and Indemnity

 

8.1                                 Tenant’s Indemnity

 

(a)                                  Indemnity. To the fullest extent permitted
by law, Tenant waives any right to contribution against the Landlord Parties (as
hereinafter defined) and agrees to indemnify and save harmless the Landlord
Parties from and against all claims of whatever nature arising from or claimed
to have arisen from (i) any act, omission or negligence of the Tenant Parties
(as hereinafter defined); (ii) any accident, injury or damage whatsoever caused
to any person, or to the property of any person, occurring in or about the
Premises

 

42

--------------------------------------------------------------------------------


 

from the earlier of (A) the date on which any Tenant Party first enters the
Premises for any reason or (B) the Commencement Date, and thereafter throughout
and until the end of the Lease Term, and after the end of the Lease Term for so
long after the end of the Lease Term as Tenant or anyone acting by, through or
under Tenant is in occupancy of the Premises or any portion thereof; (iii) any
accident, injury or damage whatsoever occurring outside the Premises but within
the Building, or on common areas within the Office Park, where such accident,
injury or damage results, or is claimed to have resulted, from the negligence or
willful misconduct on the part of any of the Tenant Parties; or (iv) any breach
of this Lease by Tenant. Tenant shall pay such indemnified amounts as they are
incurred by the Landlord Parties. This indemnification shall not be construed to
deny or reduce any other rights or obligations of indemnity that any of the
Landlord Parties may have under this Lease or the common law. Notwithstanding
anything contained herein to the contrary, Tenant shall not be obligated to
indemnify a Landlord Party for any claims to the extent that such Landlord
Party’s damages in fact result from such Landlord Party negligence or willful
misconduct.

 

(b)                                 Breach. In the event that Tenant breaches
any of its indemnity obligations hereunder or under any other contractual or
common law indemnity: (i) Tenant shall pay to the Landlord Parties all
liabilities, loss, cost, or expense (including attorney’s fees) incurred as a
result of said breach; and (ii) the Landlord Parties may deduct and offset from
any amounts due to Tenant under this Lease any amounts owed by Tenant pursuant
to this Section 8.1(b).

 

(c)                                  No limitation. The indemnification
obligations under this Section 8.1 shall not be limited in any way by any
limitation on the amount or type of damages, compensation or benefits payable by
or for Tenant or any subtenant or other occupant of the Premises under workers’
compensation acts, disability benefit acts, or other employee benefit acts.
Tenant waives any immunity from or limitation on its indemnity or contribution
liability to the Landlord Parties based upon such acts.

 

(d)                                 Subtenants and other occupants. Tenant shall
require its subtenants and other occupants of the Premises to provide similar
indemnities to the Landlord Parties in a form acceptable to Landlord.

 

(e)                                  Survival. The terms of this Section 8.1
shall survive any termination or expiration of this Lease.

 

(f)                                    Costs. The foregoing indemnity and hold
harmless agreement shall include indemnity for all costs, expenses and
liabilities (including, without limitation, attorneys’ fees and disbursements)
incurred by the Landlord Parties in connection with any such claim or any action
or proceeding brought thereon, and the defense thereof. In addition, in the
event that any action or proceeding shall be brought against one or more
Landlord Parties by reason of any such claim, Tenant, upon request from the
Landlord Party, shall resist and defend such action or proceeding on behalf of
the Landlord Party by counsel appointed by Tenant’s insurer (if such claim is
covered by insurance without reservation) or otherwise by counsel reasonably
satisfactory to the Landlord Party. The Landlord

 

43

--------------------------------------------------------------------------------


 

Parties shall not be bound by any compromise or settlement of any such claim,
action or proceeding without the prior written consent of such Landlord Parties,
which consent shall not be unreasonably withheld.

 

8.1.1                        Subject to the limitations in Section 9.3 and in
Section 8.2 and Section 8.13 of this Article, and to the extent not resulting
from any act, omission, fault, negligence or misconduct of Tenant or its
contractors, licensees, invitees, agents, servants or employees, Landlord agrees
to indemnify and save harmless Tenant from and against any claim by a third
party arising from any injury to any person occurring in the Premises or in the
Complex after the date that possession of the Premises is first delivered to
Tenant and until the expiration or earlier termination of the Lease Term, to the
extent such injury results from the negligence or willful misconduct of Landlord
or Landlord Parties, or from any breach or default by Landlord in the
performance or observance of its covenants or obligations under this Lease;
provided, however, that in no event shall the aforesaid indemnity render
Landlord responsible or liable for any loss or damage to fixtures, personal
property or other property of Tenant, and Landlord shall in no event be liable
for any indirect or consequential damages. Tenant shall provide notice of any
such third party claim to Landlord as soon as practicable. Landlord shall have
the right, but not the duty, to defend the claim. The provisions of this
Section shall not be applicable to the holder of any mortgage now or hereafter
on the Property or Building (whether or not such holder shall be a mortgagee in
possession of or shall have exercised any rights under a conditional, collateral
or other assignment of leases and/or rents respecting the Property or Building),
except to the extent of liability insurance maintained by such holder.

 

8.2                                 Tenant’s Risk

 

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building, the Site and the Office Park as Tenant is given the right to use
by this Lease at Tenant’s own risk. The Landlord Parties shall not be liable to
the Tenant Parties for any damage, injury, loss, compensation, or claim
(including, but not limited to, claims for the interruption of or loss to a
Tenant Party’s business) based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of the
Premises, the Building, the Property or the Office Park, any fire, robbery,
theft, mysterious disappearance, or any other crime or casualty, the actions of
any other tenants of the Office Park or of any other person or persons, or any
leakage in any part or portion of the Premises or the Building or the Property,
or from water, rain or snow that may leak into, or flow from any part of the
Premises or the Building or the Property, or from drains, pipes or plumbing
fixtures in the Building or the Property. Any goods, property or personal
effects stored or placed in or about the Premises shall be at the sole risk of
the Tenant Party, and neither the Landlord Parties nor their insurers shall in
any manner be held responsible therefor. The Landlord Parties shall not be
responsible or liable to a Tenant Party, or to those claiming by, through or
under a Tenant Party, for any loss or damage that may be occasioned by or
through the acts or omissions of persons occupying adjoining premises or any
part of the premises adjacent to or connecting with the Premises or any part of
the Building or otherwise. The provisions of this section shall be applicable to
the fullest extent permitted by law, and until the expiration or earlier
termination of the Lease Term, and during such further period as Tenant may use
or be in

 

44

--------------------------------------------------------------------------------


 

occupancy of any part of the Premises or of the Building. Notwithstanding
anything contained herein to the contrary, the provisions of this Section 8.2
shall not apply to the extent of Landlord’s negligence.

 

8.3                                 Tenant’s Commercial General Liability
Insurance

 

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, a policy of commercial general liability insurance, on an occurrence
basis, issued on a form at least as broad as Insurance Services Office (“ISO”)
Commercial General Liability Coverage “occurrence” form CG 00 01 10 01 or
another Commercial General Liability “occurrence” form providing equivalent
coverage. Such insurance shall include broad form contractual liability
coverage, specifically covering this Lease as an insured contract. The minimum
limits of liability of such insurance shall be $5,000,000 per occurrence. In
addition, in the event Tenant hosts a function in the Premises, Tenant agrees to
obtain, and cause any persons or parties providing services for such function to
obtain, the appropriate insurance coverages as determined by Landlord (including
liquor liability coverage, if applicable) and provide Landlord with evidence of
the same.

 

8.4                                 Tenant’s Property Insurance

 

Tenant shall maintain at all times during the Term of the Lease, and during such
earlier time as Tenant may be performing work in or to the Premises or have
property, fixtures, furniture, equipment, machinery, goods, supplies, wares or
merchandise on the Premises, and containing thereafter so long as Tenant is in
occupancy of any part of the Premises, business interruption insurance and
insurance against loss or damage covered by the so-called “all risk” type
insurance coverage with respect to Tenant’s property, fixtures, furniture,
equipment, machinery, goods, supplies, wares and merchandise, and all
alterations, improvements and other modifications made by or on behalf of the
Tenant in the Premises (other than Landlord’s Work), and other property of
Tenant located at the Premises, which are permitted to be removed by Tenant at
the expiration or earlier termination of the Lease Term except to the extent
paid for by Landlord (collectively “Tenant’s Property”). The business
interruption insurance required by this Section 8.4 shall be in minimum amounts
typically carried by prudent tenants engaged in similar operations, but in no
event shall be in an amount less than the Annual Fixed Rent then in effect
during any year during the Term, plus any Additional Rent due and payable for
the immediately preceding year during the Term. The “all risk” insurance
required by this section shall be in an amount at least equal to the full
replacement cost of Tenant’s Property. In addition, during such time as Tenant
is performing work in or to the Premises, Tenant, at Tenant’s expense, shall
also maintain, or shall cause its contractor(s) to maintain, builder’s risk
insurance for the full insurable value of such work. Landlord and such
additional persons or entities as Landlord may reasonably request shall be named
as loss payees, as their interests may appear, on the property insurance policy
or policies required by this Lease with respect to Tenant improvements which are
paid for

 

45

--------------------------------------------------------------------------------


 

by Tenant and which Landlord is required to restore pursuant to the provisions
of this Lease. In the event of loss or damage covered by the “all risk”
insurance required by this Lease, the responsibilities for repairing or
restoring the loss or damage shall be determined in accordance with Article VI.
To the extent that Landlord is obligated to pay for the repair or restoration of
the loss or damage covered by the policy, Landlord shall be paid the proceeds of
the “all risk” insurance covering the loss or damage. To the extent Tenant is
obligated to pay for the repair or restoration of the loss or damage, covered by
the policy, Tenant shall be paid the proceeds of the “all risk” insurance
covering the loss or damage. If both Landlord and Tenant are obligated to pay
for the repair or restoration of the loss or damage covered by the policy, the
insurance proceeds shall be paid to each of them in the pro rata proportion of
their obligations to repair or restore the loss or damage. If the loss or damage
is not repaired or restored (for example, if the Lease is terminated pursuant to
Article VI), the insurance proceeds shall be paid to Landlord and Tenant in the
pro rata proportion of their relative contributions to the cost of the leasehold
improvements covered by the policy.

 

8.5                                 Tenant’s Other Insurance

 

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, (1) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant at the Site) issued on a form at least
as broad as ISO Business Auto Coverage form CA 00 01 07 97 or other form
providing equivalent coverage; (2) worker’s compensation insurance; and
(3) employer’s liability insurance. Such automobile liability insurance shall be
in an amount not less than One Million Dollars ($1,000,000) for each accident.
Such worker’s compensation insurance shall carry minimum limits as defined by
the law of the jurisdiction in which the Premises are located (as the same may
be amended from time to time). Such employer’s liability insurance shall be in
an amount not less than One Million Dollars ($1,000,000) for each accident, One
Million Dollars ($1,000,000) disease-policy limit, and One Million Dollars
($1,000,000) disease-each employee.

 

8.6                                 Requirements for Tenant’s Insurance

 

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A” and are within a financial size category of not less than
“Class X” in the most current Best’s Key Rating Guide or such similar rating as
may be reasonably selected by Landlord. All such insurance shall: (1) be in form
and content acceptable to Landlord in its reasonable discretion; (2) be primary
and noncontributory; and (3) contain an endorsement prohibiting cancellation,
failure to renew, reduction of amount of insurance, or change in coverage
without the insurer first giving Landlord thirty (30) days’ prior written notice
(by certified or registered mail, return receipt requested, or by fax or email)
of such proposed action. No such policy shall contain any deductible or
self-insured

 

46

--------------------------------------------------------------------------------


 

retention greater than $25,000 for liability insurance and $100,000 for property
insurance. Such deductibles and self-insured retentions and any deductibles
shall be deemed to be “insurance” for purposes of the waiver in Section 8.13
below. Landlord reserves the right from time to time to require Tenant to obtain
higher minimum amounts of insurance based on such limits as are customarily
carried with respect to similar properties in the area in which the Premises are
located. The minimum amounts of insurance required by this Lease shall not be
reduced by the payment of claims or for any other reason. In the event Tenant
shall fail to obtain or maintain any insurance meeting the requirements of this
Article, or to deliver such policies or certificates as required by this
Article, Landlord may, at its option, on five (5) days’ notice to Tenant,
procure such policies for the account of Tenant, and the cost thereof shall be
paid to Landlord within five (5) days after delivery to Tenant of bills
therefor.

 

8.7                                 Additional Insureds

 

To the fullest extent permitted by law, the commercial general liability and
auto insurance carried by Tenant pursuant to this Lease, and any additional
liability insurance carried by Tenant pursuant to Section 8.3 of this Lease,
shall name Landlord, Landlord’s managing agent, and such other persons as
Landlord may reasonably request from time to time as additional insureds with
respect to liability arising out of or related to this Lease or the operations
of Tenant (collectively “Additional Insureds”). Such insurance shall provide
primary coverage without contribution from any other insurance carried by or for
the benefit of Landlord, Landlord’s managing agent, or other Additional
Insureds. Such insurance shall also waive any right of subrogation against each
Additional Insured.

 

8.8                                 Certificates of Insurance

 

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the insurance coverage required by this
Lease, and renewal certificates shall be furnished to Landlord at least annually
thereafter, at least ten (10) days prior to the renewal date of each policy for
which a certificate was furnished (acceptable forms of such certificates as of
the date hereof for liability and property insurance, respectively, are attached
as Exhibit I, however, other forms may be acceptable). Failure by the Tenant to
provide the certificates or letters required by this Section 8.8 shall not be
deemed to be a waiver of the requirements in this Section 8.8. Upon request by
Landlord, a true and complete copy of any insurance policy required by this
Lease shall be delivered to Landlord within ten (10) days following Landlord’s
request.

 

8.9                                 Subtenants and Other Occupants

 

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 8.1 above, and
to maintain insurance that meets the requirements of this Article, and otherwise
to comply with the requirements of this Article. Tenant shall require all such
subtenants and occupants to supply certificates of

 

47

--------------------------------------------------------------------------------


 

insurance evidencing that the insurance requirements of this Article have been
met and shall forward such certificates to Landlord on or before the earlier of
(i) the date on which the subtenant or other occupant or any of their respective
direct or indirect partners, officers, shareholders, directors, members,
trustees, beneficiaries, servants, employees, principals, contractors,
licensees, agents, invitees or representatives first enters the Premises or
(ii) the commencement of the sublease. Tenant shall be responsible for
identifying and remedying any deficiencies in such certificates or policy
provisions.

 

8.10                           No Violation of Building Policies

 

Tenant shall not commit or permit any violation of the policies of fire, boiler,
sprinkler, water damage or other insurance covering the Property and/or the
fixtures, equipment and property therein carried by Landlord, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies, or (iii) would result in reputable and independent
insurance companies refusing to insure the Property or the property of Landlord
in amounts reasonably satisfactory to Landlord.

 

8.11                           Tenant to Pay Premium Increases

 

If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Property and equipment of Landlord or any other tenant or subtenant in the
Building shall be higher than they otherwise would be, Tenant shall reimburse
Landlord and/or the other tenants and subtenants in the Building for the
additional insurance premiums thereafter paid by Landlord or by any of the other
tenants and subtenants in the Building which shall have been charged because of
the aforesaid reasons, such reimbursement to be made from time to time on
Landlord’s demand.

 

8.12                           Landlord’s Insurance

 

(a)           Required insurance. Landlord shall maintain insurance against loss
or damage with respect to the Building on an “all risk” type insurance form,
with customary exceptions, subject to such deductibles as Landlord may
determine, in an amount equal to at least the replacement value of the Building.
Landlord shall also maintain such insurance with respect to any improvements,
alterations, and fixtures of Tenant located at the Premises to the extent paid
for by Landlord. The cost of such insurance shall be treated as a part of
Landlord’s Operating Expenses. Such insurance shall be maintained with an
insurance company selected by Landlord. Payment for losses thereunder shall be
made solely to Landlord.

 

(b)           Optional insurance. Landlord may maintain such additional
insurance with respect to the Building and the Property, including, without
limitation, earthquake insurance, terrorism insurance, flood insurance,
liability insurance and/or rent insurance, as Landlord may in its sole
discretion elect. Landlord may also maintain such other insurance as may from
time to time be required by the holder of any mortgage on the

 

48

--------------------------------------------------------------------------------


 

Building or Property. The cost of all such additional insurance shall also be
part of the Landlord’s Operating Expenses.

 

(c)           Blanket and self-insurance. Any or all of Landlord’s insurance may
be provided by blanket coverage maintained by Landlord or any affiliate of
Landlord under its insurance program for its portfolio of properties, or by
Landlord or any affiliate of Landlord under a program of self-insurance, and in
such event Landlord’s Operating Expenses shall include the portion of the
reasonable cost of blanket insurance or self-insurance that is allocated to the
Building.

 

(d)           No obligation. Landlord shall not be obligated to insure, and
shall not assume any liability of risk of loss for, Tenant’s Property, including
any such property or work of Tenant’s subtenants or occupants, except to the
extent caused solely by Landlord’s negligence or willful misconduct. Landlord
will also have no obligation to carry insurance against, nor be responsible for,
any loss suffered by Tenant, subtenants or other occupants due to interruption
of Tenant’s or any subtenant’s or occupant’s business.

 

8.13                           Waiver of Subrogation

 

To the fullest extent permitted by law, the parties hereto waive and release any
and all rights of recovery against the other, and agree not to seek to recover
from the other or to make any claim against the other, and in the case of
Landlord, against all “Tenant Parties” (hereinafter defined), and in the case of
Tenant, against all “Landlord Parties” (hereinafter defined), for any loss or
damage incurred by the waiving/releasing party to the extent such loss or damage
is insured under any insurance policy required by this Lease or which would have
been so insured had the party carried the insurance it was required to carry
hereunder or to the extent of any greater amounts or types of insurance actually
carried by such party. Tenant shall obtain from its subtenants and other
occupants of the Premises a similar waiver and release of claims against any or
all of Tenant or Landlord. In addition, the parties hereto (and in the case of
Tenant, its subtenants and other occupants of the Premises) shall procure an
appropriate clause in, or endorsement on, any insurance policy required by this
Lease pursuant to which the insurance company waives subrogation. The insurance
policies required by this Lease shall contain no provision that would invalidate
or restrict the parties’ waiver and release of the rights of recovery in this
section. The parties hereto covenant that no insurer shall hold any right of
subrogation against the parties hereto by virtue of such insurance policy.

 

The term “Landlord Party” or “Landlord Parties” shall mean Landlord, any
affiliate of Landlord, Landlord’s managing agents for the Building, each
mortgagee (if any), each ground lessor (if any), and each of their respective
direct or indirect partners, officers, shareholders, directors, members,
trustees, beneficiaries, servants, employees, principals, contractors,
licensees, agents or representatives. For the purposes of this Lease, the term
“Tenant Party” or “Tenant Parties” shall mean Tenant, any affiliate of Tenant,
any permitted subtenant or any other permitted occupant of the Premises, and
each of their respective direct or indirect partners, officers, shareholders,
directors, members, trustees, beneficiaries, servants, employees, principals,
contractors, licensees, agents, invitees or representatives.

 

49

--------------------------------------------------------------------------------


 

8.14                           Tenant’s Work

 

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord’s written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by Tenant’s contractors and their
subcontractors of all tiers pursuant to this section shall name Landlord,
Landlord’s managing agent, and such other persons as Landlord may reasonably
request from time to time as additional insureds with respect to liability
arising out of or related to their work or services (collectively “Additional
Insureds”). Such insurance shall provide primary coverage without contribution
from any other insurance carried by or for the benefit of Landlord, Landlord’s
managing agent, or other Additional Insureds. Such insurance shall also waive
any right of subrogation against each Additional Insured. Tenant shall obtain
and submit to Landlord, prior to the earlier of (i) the entry onto the Premises
by such contractors or subcontractors or (ii) commencement of the work or
services, certificates of insurance evidencing compliance with the requirements
of this section.

 

ARTICLE IX

 

Miscellaneous Provisions

 

9.1                                 Waiver

 

Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of its
rights hereunder. Further, no waiver at any time of any of the provisions hereof
by Landlord or Tenant shall be construed as a waiver of any of the other
provisions hereof, and a waiver at any time of any of the provisions hereof
shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord’s or Tenant’s consent or approval to or of
subsequent similar act by the other.

 

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

 

50

--------------------------------------------------------------------------------


 

9.2                                 Cumulative Remedies

 

Except as expressly provided in this Lease, the specific remedies to which
Landlord or Tenant may resort under the terms of this Lease are cumulative and
are not intended to be exclusive of any other remedies or means of redress to
which such party may be lawfully entitled in case of any breach or threatened
breach by Tenant or Landlord, as the case may be, of any provisions of this
Lease. In addition to the other remedies provided in this Lease, each of Tenant
and Landlord shall be entitled to the restraint by injunction of the violation
or attempted or threatened violation of any of the covenants, conditions or
provisions of this Lease or to a decree compelling specific performance of any
such covenants, conditions or provisions.

 

9.3                                 Quiet Enjoyment

 

This Lease is subject and subordinate to all matters of record.  Provided no
Event of Default then exists, Tenant shall lawfully, peaceably and quietly have,
hold, occupy and enjoy the Premises during the Term (exclusive of any period
during which Tenant is holding over after the termination or expiration of this
Lease without the consent of Landlord), without hindrance or ejection by any
persons claiming by, through, or under Landlord or claiming to have title to the
Premises superior to Tenant, subject, however, to the terms of this Lease; the
foregoing covenant of quiet enjoyment is in lieu of any other covenant, express
or implied; and it is understood and agreed that this covenant and any and all
other covenants of Landlord contained in this Lease shall be binding upon
Landlord and Landlord’s successors, including ground or master lessees, only
with respect to breaches occurring during Landlord’s or Landlord’s successors’
respective ownership of Landlord’s interest hereunder, as the case may be.

 

Further, Tenant specifically agrees to look solely to Landlord’s then equity
interest in the Office Park at the time owned, or in which Landlord holds an
interest as ground lessee, and Landlord’s interest in the proceeds of any fire
or casualty insurance policy, or any  liability insurance policy including,
without limitation, any self-insurance (but in the case of liability insurance
and self-insurance only to the extent of an unsatisfied loss event covered by
Landlord’s indemnification obligation under Section 8.1.1 hereof), or
condemnation award attributable thereto, for recovery of any judgment from
Landlord; it being specifically agreed that neither Landlord (original or
successor), nor any beneficiary of any trust of which any person holding
Landlord’s interest is trustee, nor any member, manager, partner, director or
stockholder, nor Landlord’s managing agent, shall ever be personally liable for
any such judgment, or for the payment of any monetary obligation to Tenant. The
provision contained in the foregoing sentence is not intended to, and shall not,
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord or Landlord’s successors in interest, or any action not
involving the personal liability of Landlord (original or successor), any
successor trustee to the persons named herein as Landlord, or any beneficiary of
any trust of which any person holding Landlord’s interest is trustee, or of any
manager, member, partner, director or stockholder of Landlord or of Landlord’s
managing agent to respond in monetary damages from Landlord’s assets other than
Landlord’s equity interest aforesaid in the Office Park, but in no event shall
Tenant have the right to terminate or cancel this Lease

 

51

--------------------------------------------------------------------------------


 

or to withhold rent or to set-off any claim or damages against rent as a result
of any default by Landlord or breach by Landlord of its covenants or any
warranties or promises hereunder, except in the case of a wrongful eviction of
Tenant from the Premises (constructive or actual) by Landlord continuing after
notice to Landlord thereof and a reasonable opportunity for Landlord to cure the
same. In the event that Landlord shall be determined to have acted unreasonably
in withholding any consent or approval under this Lease, the sole recourse and
remedy of Tenant in respect thereof shall be to specifically enforce Landlord’s
obligation to grant such consent or approval, and in no event shall the Landlord
be responsible for any damages of whatever nature in respect of its failure to
give such consent or approval nor shall the same otherwise affect the
obligations of Tenant under this Lease or act as any termination of this Lease.

 

In no event shall Landlord or Tenant ever be liable to the other party for any
indirect or consequential damages suffered from whatever cause; provided that
the foregoing shall not limit or alter any procedural right or remedy of either
party under this Lease nor shall the same apply to the obligations of Tenant
with respect to any hold over by Tenant for more than thirty (30) days after the
expiration or earlier termination of this Lease.

 

9.4                                 Notice to Mortgagee and Ground Lessor

 

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord, as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective as to such holder or ground lessor unless and
until such notice is given to such holder or ground lessor, and the curing of
any of Landlord’s defaults by such holder or ground lessor within a reasonable
time thereafter (including a reasonable time to obtain possession of the
premises if the mortgagee or ground lessor elects to do so) shall be treated as
performance by Landlord. For the purposes of this Section 9.4 or Section 9.14,
the term “mortgage” includes a mortgage on a leasehold interest of Landlord (but
not one on Tenant’s leasehold interest). If any mortgage is listed on Exhibit J
then the same shall constitute notice from the holder of such mortgage for the
purposes of this Section 9.4. Further no Annual Fixed Rent or Additional Rent
may be paid by Tenant more than thirty (30) days in advance except with the
prior written consent of all holder(s) of such mortgages and ground leases, and
any such payment without such consent shall not be binding on such holder(s).

 

9.5                                 Assignment of Rents

 

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

(a)                                  That the execution thereof by Landlord, and
the acceptance thereof by the holder of such mortgage or the ground lessor,
shall never be treated as an assumption by such holder or ground lessor of any
of the obligations of

 

52

--------------------------------------------------------------------------------


 

Landlord hereunder, unless such holder, or ground lessor, shall, by notice sent
to Tenant, specifically otherwise elect; and

 

(b)                                 That, except as aforesaid, such holder or
ground lessor shall be treated as having assumed Landlord’s obligations
hereunder only upon foreclosure of such holder’s mortgage and the taking of
possession of the Premises, or, in the case of a ground lessor, the assumption
of Landlord’s position hereunder by such ground lessor.

 

In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord’s obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder subject to the provisions of Section 9.3
hereof. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations hereunder and provided that Tenant agrees to attorn to
such purchaser. For all purposes, such seller-lessee, and its successors in
title, shall be the landlord hereunder unless and until Landlord’s position
shall have been assumed by such purchaser-lessor.

 

9.6                                 Surrender

 

No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of the Lease or a surrender of the Premises.

 

9.7                                 Brokerage

 

(A)          Tenant warrants and represents that Tenant has not dealt with any
broker in connection with the consummation of this Lease other than the Broker;
and in the event any claim is made against the Landlord relative to dealings by
Tenant with brokers other than the Broker, Tenant shall defend the claim against
Landlord with counsel of Tenant’s selection first approved by Landlord (which
approval will not be unreasonably withheld) and save harmless and indemnify
Landlord on account of loss, cost or damage which may arise by reason of such
claim.

 

(B)           Landlord warrants and represents that Landlord has not dealt with
any broker in connection with the consummation of this Lease other than the
Broker; and in the event any claim is made against the Tenant relative to
dealings by Landlord with brokers other than the Broker, Landlord shall defend
the claim against Tenant with counsel of Landlord’s selection first approved by
Tenant (which approval will not be unreasonably

 

53

--------------------------------------------------------------------------------


 

withheld) and save harmless and indemnify Tenant on account of loss, cost or
damage which may arise by reason of such claim. Landlord agrees that it shall be
solely responsible for the payment of brokerage commissions to the Broker for
the Original Term of this Lease.

 

9.8                                 Invalidity of Particular Provisions

 

If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

 

9.9                                 Provisions Binding, Etc.

 

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. The reference contained to successors
and assigns of Tenant is not intended to constitute a consent to subletting or
assignment by Tenant.

 

9.10                           Recording; Confidentiality

 

Tenant agrees not to record the within Lease, but each party hereto agrees, on
the request of the other, to execute a so-called Notice of Lease or short form
lease in form recordable and complying with applicable law and reasonably
satisfactory to both Landlord’s and Tenant’s attorneys. In no event shall such
document set forth rent or other charges payable by Tenant under this Lease; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.

 

Notwithstanding that Tenant is a public company, Tenant agrees that this Lease
and the terms contained herein will be treated as strictly confidential and
except as required by law, including, without limitation, as required to satisfy
filing requirements of a public company (or except with the written consent of
Landlord) Tenant shall not disclose the same to any third party except for
Tenant’s partners, lenders, accountants and attorneys who have been advised of
the confidentiality provisions contained herein and agree to be bound by the
same. In the event Tenant is required by law to provide this Lease or disclose
any of its terms, Tenant shall give Landlord prompt notice of such requirement
prior to making disclosure so that Landlord may seek an appropriate protective
order; provided, however that the requirements set forth in this sentence shall
not apply in connection with any disclosure to the extent required to satisfy
filing requirements of a public company. If failing the entry of a protective
order Tenant is compelled to make disclosure, Tenant shall only disclose
portions of the Lease which Tenant is required to

 

54

--------------------------------------------------------------------------------


 

disclose and will exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded to the information so disclosed.

 

9.11                       Notices

 

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing (and no inference shall
be drawn from the fact that certain provisions of this Lease require “written
notice” where others simply require “notice”) and shall be sent by overnight
commercial courier (which obtains a signature upon delivery) or by registered or
certified mail postage or delivery charges prepaid, as the case may be:

 

If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: Regional General Counsel.

 

If intended for Tenant, addressed to Tenant at the address set forth in
Article I of this Lease except that from and after the Commencement Date the
address of Tenant shall be the Premises (or to such other address or addresses
as may from time to time hereafter be designated by Tenant by like notice) with
a copy to Tenant, Attention: General Counsel, and a copy to Goodwin Procter LLP,
Exchange Place, 53 State Street, Boston, MA 02109 Attention:  Eric M. Labbe,
Esquire.

 

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

 

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

 

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. 
Any notice given by an attorney on behalf of Tenant shall be considered as given
by Tenant and shall be fully effective.

 

Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.

 

55

--------------------------------------------------------------------------------


 

9.12                           When Lease Becomes Binding

 

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord or
Tenant shall alter, change or modify any of the provisions hereof. Landlord and
Tenant hereby represents and warrants to the other that all necessary action has
been taken to enter this Lease and that the person signing this Lease on behalf
of Landlord and Tenant has been duly authorized to do so.

 

9.13                           Section Headings

 

The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease. Wherever in this Lease it is stated that any
approval, consent, or the like shall not be unreasonably withheld, such
statement shall be read as meaning that the same shall not be unreasonably
withheld, delayed, or conditioned.

 

9.14                           Rights of Mortgagee

 

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to each advance made or hereafter to be
made under any mortgage, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions therefor provided that
the holder of such mortgage agrees to recognize the rights of Tenant under this
Lease (including, without limitation, the right to use and occupy the Premises)
upon the payment of rent and other charges payable by Tenant under this Lease
and the performance by Tenant of Tenant’s obligations hereunder as provided in a
commercially reasonable form of subordination, non-disturbance and attornment
agreement provided to Tenant and executed and delivered by such mortgagee. In
the event that any mortgagee or its respective successor in title shall succeed
to the interest of Landlord, then, this Lease shall nevertheless continue in
full force and effect and Tenant shall and does hereby agree to attorn to such
mortgagee or successor and to recognize such mortgagee or successor as its
landlord. If any holder of a mortgage which includes the Premises, executed and
recorded prior to the date of this Lease, shall so elect, this Lease and the
rights of Tenant hereunder, shall be superior in right to the rights of such
holder, with the same force and effect as if this Lease had been executed,
delivered and recorded, or a statutory notice hereof recorded, prior to the
execution, delivery and recording of any such mortgage. The election of any such
holder shall become effective upon either notice from such holder to Tenant in
the same fashion as notices from Landlord to Tenant are to be given hereunder or
by the recording in the appropriate registry or recorder’s office of an
instrument in which such

 

56

--------------------------------------------------------------------------------


 

holder subordinates its rights under such mortgage to this Lease.

 

Landlord represents and warrants that there is no mortgage or ground lease
encumbering the Building or the Site as of the date of this Lease.

 

9.15                       Status Reports and Financial Statements

 

(A)          Recognizing that either party may find it necessary to establish to
third parties, such as accountants, banks, potential or existing mortgagees,
potential purchasers or the like, the then current status of performance
hereunder, each party, on the request of the other made from time to time, will
promptly furnish to the other, or any existing or potential holder of any
mortgage encumbering the Premises, the Building, the Site and/or the Property or
any potential purchaser of the Premises, the Building, the Site and/or the
Property (each an “Interested Party”), a statement of the status of any matter
pertaining to this Lease, including, without limitation, acknowledgments that
(or the extent to which) each party is in compliance with its obligations under
the terms of this Lease.  Any such status statement delivered by Tenant pursuant
to this Section 9.15(A) may be relied upon by any Interested Party.

 

(B)           For so long as Tenant is a publicly-traded entity and timely files
its financial statements with the Securities and Exchange Commission under and
with Forms 10Q and 10K, Tenant shall have no obligation to deliver financial
statements to Landlord.  In the event that Tenant ceases to be a publicly-traded
entity for reporting purposes, Tenant shall deliver to Landlord, or any
Interested Party designated by Landlord, upon Landlord’s written request given
not more than once in any 12-month period, Tenant’s most recent audited
financial statements of Tenant, or if Tenant does not have its financials
audited, Tenant shall provide financial statements certified by the appropriate
accounting or finance officer of Tenant, including, but not limited to, a
balance sheet, income statement and cash flow statements which financial
statements shall include sufficient detail and information for Landlord to
assess Tenant’s financial condition.  Such financial statements may, as
requested by Landlord, include financial statements for the past three (3) years
(if available), and any such status statement and/or financial statement
delivered by Tenant pursuant to this Section 8.16(B) may be relied upon by any
Interested Party.  Landlord and any Interested Party to whom Tenant directly
provides such information shall keep any non-public information provided by
Tenant pursuant to this Section 9.15(B) confidential, and shall not disclose the
same other than (i) on a need to know basis to Landlord’s officers, employees
and consultants (or to any of the Interested Parties), all of whom shall be
instructed to keep such information confidential, or (ii) to the extent required
by applicable law or by any administrative, governmental or judicial proceeding.

 

9.16                       Self-Help

 

If Tenant shall at any time default in the performance of any obligation under
this Lease, after notice to Tenant thereof and expiration of any applicable cure
period, Landlord shall have the right, but shall not be obligated, to enter upon
the Premises and to perform such obligation notwithstanding the fact that no
specific provision for such substituted

 

57

--------------------------------------------------------------------------------


 

performance by Landlord is made in this Lease with respect to such default. In
performing such obligation, Landlord may make any payment of money or perform
any other act. All sums so paid by Landlord (together with interest at the rate
of two and one-half percentage points over the then prevailing prime rate in
Boston as set by Bank of America, N.A., or its successor (but in no event
greater than the maximum rate permitted by applicable law) and all costs and
expenses in connection with the performance of any such act by Landlord, shall
be deemed to be Additional Rent under this Lease and shall be payable to
Landlord immediately on demand. Landlord may exercise the foregoing rights
without waiving any other of its rights or releasing Tenant from any of its
obligations under this Lease.

 

9.17                        Holding Over

 

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that, for the first
thirty (30) days of any such holdover Tenant shall pay as a use and occupancy
charge an amount equal to the greater of (x) 150% of the Annual Fixed Rent and
Additional Rent calculated (on a daily basis) at the highest rate payable under
the terms of this Lease, or (y) the fair market rental value of the Premises;
and thereafter, Tenant shall pay as a use and occupancy charge an amount equal
to the greater of (x) 200% of the Annual Fixed Rent and Additional Rent
calculated (on a daily basis) at the highest rate payable under the terms of
this Lease, or (y) the fair market rental value of the Premises, terminating on
the day on which Tenant vacates the Premises in accordance with the requirements
of this Lease.  In addition, Tenant shall save Landlord, its agents and
employees harmless and will exonerate, defend and indemnify Landlord, its agents
and employees from and against any and all damages which Landlord may suffer on
account of Tenant’s hold-over in the Premises after the expiration or prior
termination of the term of this Lease; provided, however, that Tenant shall not
be liable for indirect or consequential damages suffered or incurred by Landlord
as a result of such hold-over for the first 30 days of such hold-over.  Nothing
in the foregoing nor any other term or provision of this Lease shall be deemed
to permit Tenant to retain possession of the Premises or hold over in the
Premises after the expiration or earlier termination of the Lease Term. All
property which remains in the Building or the Premises after the expiration or
termination of this Lease shall be conclusively deemed to be abandoned and may
either be retained by Landlord as its property or sold or otherwise disposed of
in such manner as Landlord may see fit. If any part thereof shall be sold, then
Landlord may receive the proceeds of such sale and apply the same, at its option
against the expenses of the sale, the cost of moving and storage, any arrears of
rent or other charges payable hereunder by Tenant to Landlord and any damages to
which Landlord may be entitled under this Lease and at law and in equity.

 

9.18                        Extension Option

 

(A)          On the conditions (which conditions Landlord may waive by written
notice to Tenant) that both at the time of exercise of the option to extend and
as of the commencement of the Extended Term in question (i) there exists no
Event of Default (defined in Section 7.1), (ii) this Lease is still in full
force and effect, and (iii) Tenant has

 

58

--------------------------------------------------------------------------------


 

neither assigned this Lease nor sublet more than thirty percent (30%) the
Premises (except for an assignment or subletting permitted without Landlord’s
consent under Section 5.6.4 hereof), Tenant shall have the right to extend the
Term hereof upon all the same terms, conditions, covenants and agreements herein
contained (except for the Annual Fixed Rent which shall be adjusted during the
option period as hereinbelow set forth) for one (1) period of five (5) years as
hereinafter set forth.  The option period is sometimes herein referred to as the
“Extended Term.” Notwithstanding any implication to the contrary Landlord has no
obligation to make any additional payment to Tenant in respect of any
construction allowance or the like or to perform any work to the Premises as a
result of the exercise by Tenant of such option.

 

(B)          If Tenant desires to exercise said option to extend the Term, then
Tenant shall give notice (the “Exercise Notice”) to Landlord, not earlier than
fifteen (15) months nor later than twelve (12) months prior to the expiration of
the Term of this Lease exercising such option to extend.  Within ten
(10) business days after Landlord’s receipt of the Exercise Notice, Landlord
shall provide Landlord’s quotation to Tenant of a proposed annual rent for the
Extended Term (“Landlord’s Rent Quotation”).  If at the expiration of thirty
(30) days after the date when Landlord provides such quotation to Tenant (the
“Negotiation Period”), Landlord and Tenant have not reached agreement on a
determination of an annual rental for the Extended Term and executed a written
instrument extending the Term of this Lease pursuant to such agreement, then
Tenant shall have the right, for thirty (30) days following the expiration of
the Negotiation Period, to make a request to Landlord for a broker determination
(the “Broker Determination”) of the Prevailing Market Rent (as defined in
Exhibit K) for the Extended Term, which Broker Determination shall be made in
the manner set forth in Exhibit K.  If Tenant timely shall have requested the
Broker Determination, then the Annual Fixed Rent for the Extended Term shall be
the Prevailing Market Rent as determined by the Broker Determination.  If Tenant
does not timely request the Broker Determination, then Annual Fixed Rent during
the Extended Term shall be equal to Landlord’s Rent Quotation.

 

(C)          Upon the giving of the Exercise Notice by Tenant to Landlord
exercising Tenant’s option to extend the Lease Term in accordance with the
provisions of Section B above, then this Lease and the Lease Term hereof shall
automatically be deemed extended for the Extended Term without the necessity for
the execution of any additional documents, except that Landlord and Tenant agree
to enter into an instrument in writing setting forth the Annual Fixed Rent for
the Extended Term as determined in the relevant manner set forth in this
Section 9.18; and in such event all references herein to the Lease Term or the
term of this Lease shall be construed as referring to the Lease Term, as so
extended, unless the context clearly otherwise requires, and except that there
shall be no further option to extend the Lease Term.

 

9.19        Security Deposit

 

Tenant agrees that the Security Deposit shall be paid upon execution and
delivery of this Lease, and that Landlord shall hold the same, throughout the
term of this Lease (including any extension thereof), as security for the
performance by Tenant of all

 

59

--------------------------------------------------------------------------------


 

obligations on the part of Tenant to be kept and performed.  Landlord shall have
the right from time to time without prejudice to any other remedy Landlord may
have on account thereof, to apply such deposit, or any part thereof, to
Landlord’s damages arising from any Event of Default.  If Landlord so applies
all or any portion of such deposit, Tenant shall within seven (7) days after
notice from Landlord deliver cash to Landlord in an amount sufficient to restore
such deposit to the full amount stated in Section 1.1. While Landlord holds such
deposit, Landlord shall have no obligation to pay interest on the same and shall
have the right to commingle the same with Landlord’s other funds. If Landlord
conveys Landlord’s interest under this Lease, the deposit, or any part thereof
not previously applied, may be turned over by Landlord to Landlord’s grantee,
and, if so turned over, Tenant agrees to look solely to such grantee for proper
application of the deposit in accordance with the terms of this Section 9.19,
and the return thereof in accordance herewith.

 

Tenant shall have the right, upon not less than ten (10) days prior written
notice to Landlord, to provide such security deposit in the form of an
irrevocable, unconditional, negotiable letter of credit (the “Letter of
Credit”). The Letter of Credit shall (i) be issued by and drawn on a bank
reasonably approved by Landlord and at a minimum having a long term issuer
credit rating from Standard and Poor’s Professional Rating Service of A or a
comparable rating from Moody’s Professional Rating Service, (ii) be
substantially in the form attached hereto as Exhibit G, (iii) permit one or more
draws thereunder to be made accompanied only by certification by Landlord or
Landlord’s managing agent that pursuant to the terms of this Lease, Landlord is
entitled to draw upon such Letter of Credit, (iv) permit transfers at any time
without charge, and (v) provide that any notices to Landlord be sent to the
notice address provided for Landlord in this Lease. If the credit rating for the
issuer of such Letter of Credit falls below the standard set forth in (i) above
or if the financial condition of such issuer changes in any other material
adverse way, Landlord shall have the right to require that Tenant provide a
substitute letter of credit that complies in all respects with the requirements
of this Section, and Tenant’s failure to provide the same within thirty (30)
days following Landlord’s written demand therefor shall entitle Landlord to
immediately draw upon the Letter of Credit. Any such Letter of Credit shall be
for a term of two (2) years (or for one (1) year if the issuer thereof regularly
and customarily only issues letters of credit for a maximum term of one
(1) year) and shall in either case provide for automatic renewals through the
date which is ninety (90) days subsequent to the scheduled expiration of this
Lease (as the same may be extended) or if the issuer will not grant automatic
renewals, the Letter of Credit shall be renewed by Tenant each year and each
such renewal shall be delivered to and received by Landlord not later than sixty
(60) days before the expiration of the then current Letter of Credit (herein
called a “Renewal Presentation Date”). In the event of a failure to so deliver
any such renewal Letter of Credit on or before the applicable Renewal
Presentation Date, Landlord shall be entitled to present the then existing
Letter of Credit for payment and to receive the proceeds thereof, which proceeds
shall be held as Tenant’s security deposit, subject to the terms of this
Section 9.19. Any failure or refusal to honor the Letter of Credit shall be at
Tenant’s sole risk and shall not relieve Tenant of its obligation hereunder with
regard to the security deposit. Upon the receipt by Landlord of a Letter of
Credit meeting the requirements set forth herein, Landlord shall return to

 

60

--------------------------------------------------------------------------------


 

Tenant any cash security deposit then being held by Landlord, and thereafter
such Letter of Credit shall be held by Landlord in accordance with the terms and
conditions of this Section 9.19 as security for Tenant’s obligations hereunder.

 

Landlord shall return $100,000.00 of the Security Deposit to Tenant so that the
remainder of such Security Deposit shall be $300,000.00 (or if such deposit is
in the form of a Letter of Credit, as provided below, Landlord shall either
exchange the Letter of Credit for a Letter of Credit delivered by Tenant or
accept an amendment to such Letter of Credit, in either case which reduces the
amount secured by the Letter of Credit by $100,000.00 and otherwise in strict
conformity with the requirements herein) on the second anniversary of the
Commencement Date; provided that (i) no Event of Default has occurred under this
Lease and remains uncured as of such second anniversary, and (ii) Landlord has
not applied the Security Deposit, or any portion thereof, to Landlord’s damages
arising from any Event of Default, whether or not Tenant has restored the amount
so applied by Landlord.

 

If Tenant believes that it has satisfied all the conditions precedent to a
reduction in the amount of the Security Deposit, then it shall request such
reduction in writing to Landlord, which request shall certify to Landlord that
all such conditions have been satisfied. If Landlord determines that all of the
aforesaid conditions are met, the Security Deposit shall be so reduced in
accordance with this Section 9.19. No Letter of Credit shall automatically
reduce, but any reduction in the amount thereof shall require Landlord’s prior
written notice to the issuer of the Letter of Credit of the reduced amount.
Promptly after Landlord’s receipt of Tenant’s request for a reduction as
described above, Landlord shall determine whether such a reduction is permitted
in accordance with this Section 9.19, and if it is, Landlord shall notify the
issuer of the Letter of Credit of the amount to which the Letter of Credit shall
be reduced.

 

Tenant not then being in default and having performed all of its obligations
under this Lease, including the payment of all Annual Fixed Rent, Landlord shall
return the deposit, or so much thereof as shall not have theretofore been
applied in accordance with the terms of this Section 9.19, to Tenant on the
expiration or earlier termination of the term of this Lease (as the same may
have been extended) and surrender possession of the Premises by Tenant to
Landlord in the condition required in the Lease at such time.

 

Neither the holder of any mortgage nor the lessor in any ground lease on
property which includes the Premises shall ever be responsible to Tenant for the
return or application of any such deposit, whether or not it succeeds to the
position of Landlord hereunder, unless such deposit shall have been received in
hand by such holder or ground lessor.

 

9.20                        Late Payment

 

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late

 

61

--------------------------------------------------------------------------------


 

payment and (b) interest on the Outstanding Amount from the Due Date through and
including the date such payment or installment is received by Landlord, at a
rate equal to the lesser of (i) the rate announced by Bank of America, N.A. (or
its successor) from time to time as its prime or base rate (or if such rate is
no longer available, a comparable rate reasonably selected by Landlord), plus
two percent (2%), or (ii) the maximum applicable legal rate, if any. Such
interest shall be deemed Additional Rent and shall be paid by Tenant to Landlord
upon demand.

 

Landlord agrees to waive the late charge due hereunder for the first late
payment by Tenant under this Lease, provided that Landlord receives such payment
from Tenant within five (5) business days after notice to Tenant of such
nonpayment.

 

9.21                        Tenant’s Payments

 

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent or additional rent hereunder, whether or not the
provisions requiring payment of such amounts specifically so state, and shall be
payable, unless otherwise provided in this Lease, within thirty (30) days after
written demand by Landlord, and in the case of the non-payment of any such
amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord hereunder or by law
in the case of non-payment of Annual Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be performed and observed by
Tenant shall be at Tenant’s sole cost and expense. Except as otherwise provided
in Section 2.6 in connection with Tenant’s exercise of its audit rights, if
Tenant has not objected to any statement of Additional Rent which is rendered by
Landlord to Tenant within one (1) year after Landlord has rendered the same to
Tenant, then the same shall be deemed to be a final account between Landlord and
Tenant not subject to any further dispute. In the event that Tenant shall seek
Landlord’s consent or approval under this Lease, then Tenant shall reimburse
Landlord, upon demand, as Additional Rent, for all reasonable out of pocket
costs and expenses, including legal and architectural costs and expenses,
incurred by Landlord in processing such request, whether or not such consent or
approval shall be given. Notwithstanding anything in this Lease to the contrary,
if Landlord or any affiliate of Landlord has elected to qualify as a real estate
investment trust (“REIT”), any service required or permitted to be performed by
Landlord pursuant to this Lease, the charge or cost of which may be treated as
impermissible tenant service income under the laws governing a REIT, may be
performed by a taxable REIT subsidiary that is affiliated with either Landlord
or Landlord’s property manager, an independent contractor of Landlord or
Landlord’s property manager (the “Service Provider”). If Tenant is subject to a
charge under this Lease for any such service, then, at Landlord’s direction,
Tenant will pay such charge either to Landlord for further payment to the
Service Provider or directly to the Service Provider, and, in either case,
(i) Landlord will credit such payment against Additional Rent due from Tenant
under this Lease for such service, and (ii) such payment to the Service Provider
will not relieve Landlord from any obligation under the Lease concerning the
provisions of such service.

 

62

--------------------------------------------------------------------------------


 

9.22                        Waiver of Trial By Jury

 

A.            To induce Landlord to enter into this Lease, Tenant hereby waives
any right to trial by jury in any action, proceeding or counterclaim brought by
either Landlord or Tenant on any matters whatsoever arising out of or any way
connected with this Lease, the relationship of the Landlord and the Tenant, the
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
including but not limited to, any summary process eviction action.

 

B.            To induce Tenant to enter into this Lease, Landlord hereby waives
any right to trial by jury in any action, proceeding or counterclaim brought by
either Landlord or Tenant on any matters whatsoever arising out of or any way
connected with this Lease, the relationship of the Landlord and the Tenant, the
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
including but not limited to, any summary process eviction action.

 

9.23                        Governing Law

 

This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.

 

9.24                        Light and Air

 

Tenant agrees that no diminution of light, air or view by any structure (inside
or outside the Building) which may hereafter be erected or modified (whether or
not by Landlord) shall entitle Tenant to any reduction of rent hereunder, result
in any liability of Landlord to Tenant, or in any other way affect this Lease.

 

9.25                        Name of Building

 

Tenant shall not use the name of the Building or Office Park for any purpose
other than as the address of the business conducted by Tenant in the Premises
without the written consent of Landlord. Landlord reserves the right to change
the name of the Building and/or the Office Park at any time in its sole
discretion by written notice to Tenant and Landlord shall not be liable to
Tenant for any loss, cost or expense on account of any such change of name.

 

9.26                        Right of First Offer

 

Subject to the provisions of this Section 9.26, and subject to (i) any and all
rights of tenants in the Office Park to lease the Available Space (as
hereinafter defined) pursuant to the express expansion or extension provisions
in their respective leases and (ii) Landlord’s right to renew or extend the
lease of an existing tenant (whether or not they have renewal or extension
options in their lease), if Landlord determines that at any time during this
Lease any space on the third (3rd) floor south wing of the Building contiguous
to the Premises (“Potential ROFO Space” and shown on Exhibit L attached hereto
and incorporated herein by reference) becomes available for reletting
(“Available Space”),

 

63

--------------------------------------------------------------------------------


 

and provided that (i) no Event of Default has occurred and remains uncured under
this Lease, (ii) Tenant has not assigned this Lease or sublet all or any portion
of the Premises, except as permitted under Section 5.6.4, and (iii) this Lease
is still in full force and effect, Landlord agrees not to enter into a lease or
leases to lease the Available Space without delivering to Tenant a notice
(“Landlord’s ROFO Notice”) containing the date, as reasonably determined by
Landlord, on which Landlord anticipates that the Available Space in question
shall be available for delivery to Tenant, a plan showing the Available Space
(and indicating the rentable square footage thereof), the Annual Fixed Rent,
Base Operating Expenses and Base Taxes for the Available Space in question, and
any work allowance, free rent period or other material business terms upon which
Landlord is willing to lease such Available Space.  If Tenant wishes to exercise
Tenant’s right of first offer, Tenant shall have the right to do so by
delivering notice to Landlord of Tenant’s desire to lease the entire space
described in Landlord’s ROFO Notice (it being agreed that Tenant has no right to
lease less than such entire space) on the terms provided herein (“Tenant’s
Acceptance Notice”), provided Landlord receives Tenant’s Acceptance Notice not
later than that date which is ten (10) days after the date of Landlord’s ROFO
Notice, time being of the essence.  If Tenant shall deliver a timely Tenant’s
Acceptance Notice, then this Lease shall automatically be deemed amended to
incorporate the Available Space into the Premises on such terms and conditions,
without the necessity for the execution of any additional documents; however,
Landlord and Tenant agree within fifteen (15) days of Landlord’s receipt of
Tenant’s Acceptance Notice (or fifteen (15) days from the Broker Determination
of Annual Fixed Rent, if Tenant requests the same pursuant to the terms hereof)
to execute and deliver an amendment to this Lease prepared by Landlord
incorporating the Available Space into the Premises upon all of the same terms
and conditions in this Lease, except that: (i) the Annual Fixed Rent, which
shall be as set forth in Landlord’s ROFO Notice (or as determined by Broker
Determination, if so requested by Tenant pursuant to the terms hereof); (ii) all
other terms and conditions set forth in Landlord’s ROFO Notice shall be
applicable to the Available Space; (iii) the lease term as to the Available
Space shall be coterminous with the Term (as it may be extended pursuant to
Section 9.18 of this Lease or as it may be earlier terminated under this Lease);
and (iv) those provisions of this Lease which conflict with the specific terms
set forth in Landlord’s ROFO Notice shall be not applicable to the Available
Space.  If for any reason Tenant shall not so exercise such right within such
period, time being of the essence in respect to such exercise, Landlord shall be
free to lease such Available Space to a third party.

 

In the event Tenant desires to exercise its right of first offer, but Tenant
disagrees with Landlord’s determination of the Annual Fixed Rent for the
Available Space, Tenant shall provide Landlord with Tenant’s Acceptance Notice
meeting the requirements set forth above within the time period specified above,
but Tenant’s Acceptance Notice shall also request a Broker Determination of the
Prevailing Market Rent (as defined in Exhibit K) for the Available Space, which
Broker Determination shall be made in the manner set forth in Exhibit K.   In
any event, Tenant’s delivery of Tenant’s Acceptance Notice shall be deemed to be
the irrevocable exercise by Tenant of its right of first offer subject to and in
accordance with the provisions of this Section 9.26.

 

64

--------------------------------------------------------------------------------


 

Notwithstanding anything contained in this Section 9.26 to the contrary, in no
event shall Landlord be obligated to offer the Available Space in question for
lease to Tenant, or to deliver a Landlord’s ROFO Notice to Tenant with respect
thereto, nor shall Tenant have the right to lease the Available Space in
question under the terms set forth herein or otherwise, or to receive a
Landlord’s ROFO Notice with respect thereto, if Landlord determines that
possession of the Available Space will not be available for delivery to Tenant
until on or after that date which is twelve (12) months prior to the end of the
original Term hereof, unless Tenant, having the right to do so, has theretofore
properly exercised its right to extend the original Term of this Lease pursuant
to the provisions of Section 9.18 above.

 

Landlord hereby confirms that Private Healthcare Systems is the only current
tenant whose leases contain expansion rights with respect to all or a portion of
the Potential ROFO Space.

 

(signatures on next page)

 

65

--------------------------------------------------------------------------------


 

EXECUTED as a sealed instrument in two or more counterparts each of which shall
be deemed to be an original.

 

WITNESS:

 

LANDLORD:

 

 

 

Jason Fivek

 

BP BAY COLONY LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

BP Bay Colony Holdings LLC,

 

 

 

its manager

 

 

 

 

 

 

 

 

 

By:

Boston Properties Limited

 

 

 

 

Partnership, its manager

 

 

 

 

 

 

 

 

 

 

By:

Boston Properties, Inc.,

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David C. Provost

 

 

 

 

 

Name:

David C. Provost

 

 

 

 

 

Title:

SVP

 

 

 

 

 

TENANT:

 

 

 

 

ATTEST:

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ Scott B. Townsend

 

By:

/s/ William K. Heiden

Name:

Scott B. Townsend

 

Name:

William K. Heiden

Title:

Secretary or Assistant Secretary

 

Title:

President or Vice President

 

 

 

 

Hereto duly authorized

 

 

 

 

 

 

 

 

By:

/s/ Scott H. Holmes

 

 

 

Name:

Scott H. Holmes

 

 

 

Title:

Treasurer or Assistant Treasurer

 

 

 

 

Hereto duly authorized

 

 

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

66

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF OFFICE PARK

 

Parcel I:

 

That certain parcel of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, described as follows:

 

Northeasterly by Winter Street, eight hundred sixty-six and 87/100 feet;

 

Easterly by land now or formerly of City of Cambridge, four hundred forty-two
and 93/100 feet;

 

Southwesterly by land now or formerly of Waltham Resources Corp., ten hundred
and fifty feet; and

 

Northerly, by three lines measuring together, four hundred fourteen and 19/100
feet,

 

Northwesterly, by three lines measuring together, seven hundred forty-three and
28/100 feet,

 

Southwesterly, being a curving line, three hundred sixty-four and 63/100 feet,

 

Northwesterly, one hundred forty and 15/100 feet,

 

Northeasterly, ninety-two and 37/100 feet,

 

Northwesterly, twenty feet,

 

Northeasterly, three hundred and eighty-three feet, and

 

Northwesterly, twenty feet, all by Lot 6 as shown on plan hereinafter mentioned.

 

Said parcel is shown as Lot 5, Sheet 4, on said plan. (Plan No. 41218C).

 

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan, as approved by the Land Court, filed in the Land
Registration Office, a copy of which is filed in the Registry of Deeds for the
South Registry District of Middlesex County in Registration Book 1051, Page 79,
with Certificate 184229.

 

Parcel II:

 

That certain parcel of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, described as follows:

 

1

--------------------------------------------------------------------------------


 

Northeasterly, by Winter Street, four hundred and one feet,

 

Southeasterly, twenty feet,

 

Southwesterly, three hundred and eighty-three feet,

 

Southeasterly, twenty feet,

 

Southwesterly, ninety-two and 37/100 feet,

 

Southeasterly, one hundred forty and 19/100 feet,

 

Northeasterly, being a curving line, three hundred sixty-four and 63/100 feet,

 

Southeasterly, by three lines measuring together, seven hundred forty-three and
28/100 feet, and

 

Southerly, by three lines measuring together, four hundred fourteen and 19/100
feet, all by Lot 5 as shown on plan hereinafter mentioned;

 

Southwesterly by land now or formerly of Waltham Resources Corp., four hundred
eighty-nine and 18/100 feet,

 

Northerly, four hundred twelve and 10/100 feet, and

 

Northwesterly, three hundred twenty-six and 44/100 feet, by Lot 7 on said plan;
and

 

Northeasterly, thirteen and 10/100 feet,

 

Northwesterly, three hundred seventy-nine and 63/100 feet,

 

Northwesterly, again, four hundred forty-seven and 33/100 feet,

 

Northeasterly, two hundred five and 91/100 feet, and

 

Northwesterly, twenty feet, all by Lot 8 on said plan.

 

Said parcel is shown as Lot 6, Sheet 3, on said plan, (Plan No. 41218C).

 

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan, as approved by the Land Court, filed in the Land
Registration Office, a copy of which is filed in the Registry of Deeds for the
South Registry District of Middlesex County in Registration Book 1051, Page 79,
with Certificate 184229.

 

2

--------------------------------------------------------------------------------


 

Parcel III:

 

Those certain parcels of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, being shown as Lots 10 and 11 on a plan entitled
“Land Court Plan of Land in Waltham, Mass., Prepared for: London & Leeds
Development Corp., scale: 1”-80’, dated May 2, 1995, prepared by Schofield
Brothers of New England, Inc., 1071 Worcester Road, Framingham, Mass. 01701,
filed in the Land Registration Office as Land Court Plan No. 41218E.

 

Parcel IV (Appurtenant Rights):

 

TOGETHER WITH the rights, easements, benefits and appurtenances in the following
instruments:

 

A.                                    Declaration of Easement dated April 30,
1984 and filed with the Middlesex South Registry District of the Land Court as
Document Number 661086.

 

B.                                    Declaration of Restrictions dated
October 20, 1983 and recorded with the Middlesex South Registry of Deeds at Book
15274, Page 590.

 

C.                                    Grant of Utility Easements dated
October 20, 1983 and recorded with the Middlesex South Registry of Deeds at Book
15274, Page 577 and filed with the Middlesex South Registry District of the Land
Court as Document Number 649824.

 

D.                                    License Agreement dated June 8, 1984 and
recorded with the Middlesex South Registry of Deeds at Book 15651, Page 171.

 

E.                                     Declaration of Easements and Covenants
dated October 30, 1986 and filed with the Land Court as Document number 726257;
as amended by First Amendment of Declaration of Easements and Covenants dated
December 15, 1997 and filed with the Land Court as Document Number 1049953.

 

F.                                      Grant of Drainage Easements dated
October 20, 1983 and recorded with the Registry of Deeds at Book 15274,
Page 597.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

WORK AGREEMENT

 

1.1                               Substantial Completion

 

(A)                               Plans and Construction Process.

 

(1)         Landlord’s Work.  Attached hereto as Exhibit B-2 are a floor plan of
the Premises approved by Landlord and Tenant entitled “Fit Plan June 5, 2013
AMAG Pharmaceuticals” (“Floor Plan”) and a Turn-Key Matrix entitled “AMAG
Pharmaceuticals 1100 Winter Street, Waltham, MA  Delineation of Turnkey Work vs.
Tenant Work” dated June 6, 2013 (“Turn-Key Matrix”). Landlord shall promptly
prepare and deliver to Tenant for review working drawings based on the Floor
Plan and Turn-Key Matrix (“Proposed Plans”).  Tenant shall either approve the
Proposed Plans or deliver any requested changes to the Proposed Plans to
Landlord not later than three (3) business days following Tenant’s receipt of
the Proposed Plans. Any changes or items of work requested by Tenant and not
shown on the Floor Plan or referenced in Turn-Key Matrix shall be deemed to be
Change Proposal(s) (as defined below) and shall be subject to the terms and
provisions of subsection (2) below.  If for any reason Landlord does not receive
Tenant’s requested changes to the Proposed Plans within such 3-business day
period, each day thereafter that Landlord does not receive Tenant’s approval of
the Proposed Plans or Tenant’s requested changes thereto shall constitute one
day of Tenant Delay.  To the extent Landlord approves Tenant’s requested changes
(such approval by Landlord not to be unreasonably withheld; however, Landlord’s
determination of matters relating to structural matters and aesthetic issues
relating to alterations or changes which are visible outside the Premises shall
be in Landlord’s sole discretion), Landlord shall prepare and deliver a
Landlord’s Change Order Response (as defined in subsection (2) below) in
accordance with the provisions of subsection (2) below and Tenant shall either
approve or disapprove the Landlord’s Change Order Response not later than three
(3) business days following Tenant’s receipt of the same. If for any reason
Landlord does not receive Tenant’s approval or disapproval of the Landlord’s
Change Order Request within such 3-business day period, each day thereafter that
Landlord does not receive Tenant’s approval or disapproval of the Landlord’s
Change Order Request shall constitute one day of Tenant Delay.  If Tenant
approves Landlord’s Change Order Response, Landlord shall revise the Proposed
Plans accordingly and resubmit the same to Tenant for approval, which approval
shall not be unreasonably withheld, conditioned or delayed and given or withheld
not later than three (3) business days following Tenant’s receipt of the revised
Proposed Plans. If for any reason Landlord does not receive such approval or
disapproval of the revised Proposed Plans shall constitute one day of Tenant
Delay. Such process shall be followed until the Proposed Plans shall have been
approved by Landlord and Tenant.  The Proposed Plans, so approved by Landlord
and Tenant, shall

 

1

--------------------------------------------------------------------------------


 

be referred to herein as the “Plans” and deemed incorporated herein by
reference.

 

Landlord shall perform the work shown on the Plans (“Landlord’s Work”);
provided, however, that Landlord shall have no responsibility for the
installation or connection of Tenant’s computer, telephone, other communication
equipment, systems or wiring. Subject to Force Majeure and Tenant Delays,
Landlord shall diligently perform Landlord’s Work in a good and workmanlike
manner in compliance with the final approved Plans and all applicable Legal
Requirements, at Landlord’s sole cost and expense, except for Tenant Plan Excess
Costs.

 

(2)                                 Change Orders.  Tenant shall have the right,
in accordance herewith, to submit for Landlord’s approval change proposals with
respect to items of work not shown on the Floor Plan or referenced in the
Turnkey Matrix (each, a “Change Proposal”). Landlord agrees to respond to any
such Change Proposal within such time as is reasonably necessary (taking into
consideration the information contained in such Change Proposal) after the
submission thereof by Tenant, advising Tenant of any incremental anticipated
increase in costs associated with such Change Proposal, taking into account any
savings accruing as a result of such Change Proposal, which increased costs
shall include a construction management fee equal to three (3%) percent of the
Change Proposal (“Change Order Costs”), as well as an estimate of any delay
which would likely result in the completion of the Landlord’s Work if a Change
Proposal is made pursuant thereto (“Landlord’s Change Order Response”). Tenant
shall have the right to then approve or withdraw such Change Proposal within
three (3) business days after receipt of Landlord’s Change Order Response. If
Tenant fails to respond to Landlord’s Change Order Response within such three
(3) business day period, each day of such delay shall constitute one day of
Tenant Delay.  If Tenant approves Landlord’s Change Order Response, then such
Change Proposal shall be deemed a “Change Order” hereunder and if the Change
Order is made, then the Change Order Costs associated with the Change Order
shall be deemed additions to the Tenant Plan Excess Costs and shall be paid in
the same manner as Tenant Plan Excess Costs are paid as set forth in Section 1.5
of this Work Agreement.

 

(3)                                 Tenant and Landlord Responses to Requests
for Information and Approvals. Except to the extent that another time period is
expressly herein set forth, Tenant shall respond to any request from Landlord,
Landlord’s architect, Landlord’s contractor and/or Landlord’s Construction
Representative for approvals or information in connection with Landlord’s Work,
within three (3) business days of Tenant’s receipt of such request. In addition,
Tenant shall, within three (3) business days after receipt thereof from
Landlord, execute and deliver to Landlord any affidavits and documentation
required in order to obtain all permits and

 

2

--------------------------------------------------------------------------------


 

approvals necessary for Landlord to commence and complete Landlord’s Work on a
timely basis (“Permit Documentation”). Landlord shall respond to any request
from Tenant for information in connection with Landlord’s Work within three
(3) business days of Landlord’s receipt of such request.

 

(4)                                 Time of the Essence. Time is of the essence
in connection with Landlord’s and Tenant’s obligations under this Exhibit B-1.

 

(B)                               Substantial Completion; Tenant Delay.

 

(1)                                 Landlord’s Obligations. Subject to delays
due to Tenant Delays (as hereinafter defined) and delays due to Force Majeure,
as defined in Section 6.1 of the Lease, Landlord shall use reasonable speed and
diligence to have the Landlord’s Work Substantially Completed on or before the
Estimated Commencement Date, but Tenant shall have no claim against Landlord for
failure so to complete construction of Landlord’s Work in the Premises, except
for (i) the right to receive Late Delivery Rent Abatement (as hereinafter
defined), and (ii) the right to terminate the Lease, without further liability
to either party, in accordance with the provisions hereinafter specified in this
Work Agreement.

 

(2)                                 Definition of Substantial Completion. The
Premises shall be treated as having been “Substantially Completed” (and ready
for occupancy for the purposes of Section 2.4 of the Lease) on the later of:

 

(a)                                 The date on which Landlord’s Work, together
with common facilities for access and services to the Premises, has been
completed (or would have been completed except for Tenant Delays) except for
items of work and adjustment of equipment and fixtures which can be completed
after occupancy has been taken without causing substantial interference with
Tenant’s use of the Premises (i.e. so-called “punch list” items), or

 

(b)                                 The date when permission has been obtained
from the applicable governmental authority, to the extent required by law, for
occupancy by Tenant of the Premises for the Permitted Use, unless the failure to
obtain such permission is due to a Tenant Delay.

 

In the event of any dispute as to the date on which Landlord’s Work has been
completed, the reasonable determination of Landlord’s architect as to such date
shall be deemed conclusive and binding on both Landlord and Tenant.

 

3

--------------------------------------------------------------------------------


 

(3)                                 Incomplete Work. Landlord shall complete as
soon as conditions practically permit any incomplete items of Landlord’s Work,
and Tenant shall cooperate with Landlord in providing access as may be required
to complete such work in a normal manner.

 

(4)                                 Early Access by Tenant. Landlord shall
permit Tenant access for installing Tenant’s trade fixtures in portions of the
Premises fifteen (15) days prior to the anticipated date of Substantial
Completion. Any such access by Tenant shall be (i) on the condition that Tenant
and its agents, employees and contractors do not materially interference with
remaining Landlord’s Work or with the maintenance of harmonious labor relations,
(ii) upon all of the terms and conditions of the Lease (other than the payment
of Annual Fixed Rent and Additional Rent) and (iii) at Tenant’s sole risk; and
Landlord shall not be responsible for any injury to persons or damage to
property resulting from such early access by Tenant.

 

(5)                                 Prohibition on Access by Tenant Prior to
Actual Substantial Completion. If, prior to the date that the Premises are in
fact actually Substantially Complete, the Premises are deemed to be
Substantially Complete as a result of  Tenant Delays (as defined below) (i.e.
and the Commencement Date has therefore occurred), Tenant shall not (except with
Landlord’s consent) be entitled to take possession of the Premises for the
Permitted Use until the Premises are in fact actually Substantially Complete.

 

(C)                               Tenant Delay.

 

(1)                                 A “Tenant Delay” shall be defined as the
following:

 

(a)                                 Tenant’s failure timely to respond to any
request from Landlord, Landlord’s architect, Landlord’s contractor and/or
Landlord’s Construction Representative or to timely provide all required Permit
Documentation to Landlord within the applicable time periods set forth in this
Work Agreement;

 

(b)                                 Tenant’s failure to pay the Tenant Plan
Excess Costs in accordance with Section 1.5 hereinbelow;

 

(c)                                  Any delay due to items of work set forth in
a Tenant Change Proposal for which there is long lead time in obtaining the
materials therefor or which are specially or specifically manufactured, produced
or milled for the work in or to the Premises and require additional time for
receipt or installation as provided in Landlord’s Change Order Response;

 

4

--------------------------------------------------------------------------------


 

(d)                                 Any delay due to Change Orders requested by
Tenant;

 

(e)                                  Any other delays caused by Tenant, Tenant’s
contractors, architects, engineers, or anyone else engaged by Tenant in
connection with the preparation of the Premises for Tenant’s occupancy,
including, without limitation, utility companies and other entities furnishing
communications, data processing or other service, equipment, or furniture which
continues for more than two (2) business days after notice from Landlord; or

 

(f)                                   Any period deemed to constitute a Tenant
Delay pursuant to the provisions of this Section 1.1.

 

(2)                                 Tenant Obligations with Respect to Tenant
Delays.

 

(a)                                 Tenant covenants that no Tenant Delay shall
delay commencement of the Term or the obligation to pay Annual Fixed Rent or
Additional Rent, regardless of the reason for such Tenant Delay or whether or
not it is within the control of Tenant or any such employee. Landlord’s Work
shall be deemed Substantially Completed as of the date when Landlord’s Work
would have been Substantially Completed but for any Tenant Delays, as reasonably
determined by Landlord in the exercise of its good faith business judgment.

 

(b)                                 Tenant shall reimburse Landlord the amount,
if any, by which the cost of Landlord’s Work is increased as the result of any
Tenant Delay.

 

(c)                                  Any amounts due from Tenant to Landlord
under this Section 1.1(C)(2) shall be due and payable within thirty (30) days of
billing therefore (except that amounts due in connection with Change Orders
shall be paid as provided in Section 1.5), and shall be considered to be
Additional Rent. Nothing contained in this Section 1.1(C)(2) shall limit or
qualify or prejudice any other covenants, agreements, terms, provisions and
conditions contained in the Lease.

 

1.2                               Late Delivery Penalties and Outside Completion
Date

 

If Landlord’s Work is not Substantially Complete (or deemed Substantially
Complete due to Tenant Delays) on or before the Late Delivery Rent Abatement
Commencement Date as defined in Section 1.1 of the Lease (which date shall be
extended automatically for such periods of time as Landlord is prevented from
proceeding with or completing the same by reason of  Force Majeure as defined in
Section 6.1 of the Lease (provided,

 

5

--------------------------------------------------------------------------------


 

however, that in no event shall such date be extended for more than 120 days due
to Force Majeure, and provided further that Landlord shall notify Tenant
(Attention: Scott Holmes) and such other parties as are entitled to notice
pursuant to the provisions of Section 9.11 of the Lease of any such Force
Majeure event within three (3) business days after Landlord has actual knowledge
of the same) or any Tenant Delay, without limiting Landlord’s other rights on
account thereof), the Annual Fixed Rent shall be abated by the amount of
$5,653.69 for each day in the period beginning on the Late Delivery Rent
Abatement Commencement Date (as so extended) and ending on the date of
Substantial Completion of Landlord’s Work (“Late Delivery Rent Abatement”);
provided, however that Tenant shall be entitled to receive the Late Delivery
Rent Abatement only if and to the extent Tenant confirms to Landlord’s
reasonable satisfaction that Tenant has paid a corresponding amount to  Shire
Human Genetic Therapies, Inc. (“Shire”) pursuant to the terms of that certain
Assignment and Assumption of Lease dated of even date with this Lease by and
between Tenant, as assignor, and Shire, as assignee.

 

In addition, if Landlord Landlord’s Work is not Substantially Complete (or
deemed Substantially Complete due to Tenant Delays) on or before the Outside
Completion Date as defined in Section 1.1 of the Lease (which date shall be
extended automatically for such periods of time as Landlord is prevented from
proceeding with or completing the same by reason of  Force Majeure (provided,
however, that in no event shall such date be extended for more than 120 days due
to Force Majeure, and provided further that Landlord shall notify Tenant
(Attention: Scott Holmes) and such other parties as are entitled to notice
pursuant to the provisions of Section 9.11 of the Lease of any such Force
Majeure event within three (3) business days after Landlord has actual knowledge
of the same) or any Tenant Delay, without limiting Landlord’s other rights on
account thereof), Tenant shall have the right to terminate the Lease by giving
notice to Landlord of Tenant’s desire to do so before Substantial Completion and
within the time period from the Outside Completion Date (as so extended) until
the date which is thirty (30) days subsequent to the Outside Completion Date (as
so extended); and, upon the giving of such notice, the term of the Lease shall
cease and come to an end without further liability or obligation on the part of
either party unless Landlord Substantially Completes Landlord’s Work on or prior
to the date Landlord receives such notice.  Each day of Tenant Delay shall be
deemed conclusively to cause an equivalent day of delay by Landlord in
Substantially Completing Landlord’s Work pursuant to Section 1.1 of this Work
Agreement, and thereby automatically extend for each such equivalent day of
delay the date of the Outside Completion Date.

 

The foregoing Late Delivery Rent Abatement and right of termination shall be
Tenant’s sole and exclusive remedies at law or in equity or otherwise for
Landlord’s failure to Substantially Complete Landlord’s Work within the time
periods set forth above.

 

1.3                               Quality and Performance of Work

 

All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with all applicable laws, ordinances,
rules, regulations, statutes, by-laws, court decisions, and orders and
requirements of all public authorities (“Legal Requirements”) and all Insurance
Requirements (as defined in

 

6

--------------------------------------------------------------------------------


 

Section 5.12 of the Lease). All of Tenant’s work shall be coordinated with any
work being performed by or for Landlord and in such manner as to maintain
harmonious labor relations. Each party may inspect the work of the other at
reasonable times and shall promptly give notice of observed defects. Each party
authorizes the other to rely in connection with design and construction upon
approval and other actions on the party’s behalf by any Construction
Representative of the party named in Section 1.1 of the Lease or any person
hereafter designated in substitution or addition by notice to the party relying.

 

Except to the extent to which Tenant shall have given Landlord notice of any
defects or any errors or omissions in Landlord’s Work (i) not later than the end
of the eleventh (11th) full calendar month next beginning after the Commencement
Date, Tenant shall be deemed conclusively to have approved Landlord’s Work and
shall have no claim that Landlord has failed to perform any of Landlord’s Work. 
Landlord agrees to correct or repair at its expense items which are then
incomplete or do not conform to the requirements for Landlord’s Work and as to
which, in either case, Tenant shall have given notice to Landlord, as aforesaid.

 

1.4                               Intentionally Omitted

 

1.5                               Tenant Plan Excess Costs

 

Notwithstanding anything contained in this Work Agreement to the contrary, it is
understood and agreed that Tenant shall be fully responsible for the costs of
any items of work not shown on Exhibit B-2 attached to the Lease (unless such
items are shown as a “Landlord Cost” on Exhibit B-2 (by virtue of an “X” being
noted in the Landlord Cost column) and the costs of any items of work shown as a
“Tenant Cost” on Exhibit B-2 (by virtue of an “X” being noted in the Tenant Cost
column) (the “Tenant Plan Excess Costs”).

 

To the extent that there are Tenant Plan Excess Costs, Tenant shall pay
Landlord, as Additional Rent, 50% of the Tenant Plan Excess Costs prior to the
commencement of the Landlord’s Work, and the balance of the Tenant Plan Excess
Costs shall be paid to Landlord, as Additional Rent, within thirty (30) days of
billing therefore, from time to time during the performance of the Landlord’s
Work, in the proportion that such balance of the Tenant Plan Excess Costs bears
to the total cost of the Landlord’s Work; provided, however, that in the event
that the Tenant Plan Excess Costs exceed $100,000.00 (the “Maximum Amount”),
then Tenant shall pay to Landlord, as Additional Rent, at the time that Tenant
approves any Change Order that causes the Tenant Plan Excess Costs to exceed the
Maximum Amount, all such Tenant Plan Excess Costs in excess of the Maximum
Amount, provided, however, that if the Tenant Plan Excess Costs exceed the
Maximum Amount as a result of a Change Order, then Tenant shall pay to Landlord,
as Additional Rent, at the time Tenant approves such Change Order in accordance
with Section 1.1(A)(2), all such Tenant Plan Excess Costs in excess of the
Maximum Amount.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

Floor Plan

 

[see attached]

 

8

--------------------------------------------------------------------------------


 

[g148761kg17i001.gif]

 

9

--------------------------------------------------------------------------------


 

Turnkey Matrix

 

[see attached]

 

10

--------------------------------------------------------------------------------


 

[g148761kg17i002.jpg]

 

--------------------------------------------------------------------------------


 

[g148761kg17i003.jpg]

 

--------------------------------------------------------------------------------


 

[g148761kg17i004.jpg]

 

--------------------------------------------------------------------------------


 

[g148761kg17i005.jpg]

 

--------------------------------------------------------------------------------


 

[g148761kg17i006.jpg]

 

--------------------------------------------------------------------------------


 

[g148761kg17i007.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LANDLORD SERVICES

 

I.                                        CLEANING

 

Cleaning and janitorial services shall be provided as needed Monday through
Friday, exclusive of holidays observed by the cleaning company and Saturdays and
Sundays.

 

A.                                    OFFICE AREAS

 

Cleaning and janitorial services to be provided in the office areas shall
include:

 

1.                                      Vacuuming, damp mopping of resilient
floors and trash removal.

 

2.                                      Dusting of horizontal surfaces within
normal reach (tenant equipment to remain in place).

 

3.                                      High dusting and dusting of vertical
blinds to be rendered as needed.

 

B.                                    LAVATORIES

 

Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:

 

1.                                      Dusting, damp mopping of resilient
floors, trash removal, sanitizing of basins, bowls and urinals as well as
cleaning of mirrors and bright work.

 

2.                                      Refilling of soap, towel, tissue and
sanitary dispensers to be rendered as necessary.

 

3.                                      High dusting to be rendered as needed.

 

C.                                    MAIN LOBBIES, ELEVATORS, STAIRWELLS AND
COMMON CORRIDORS

 

Cleaning and janitorial services to be provided in the common areas of the
building shall include:

 

1.                                      Trash removal, vacuuming, dusting and
damp mopping of resilient floors and cleaning and sanitizing of water fountains.

 

2

--------------------------------------------------------------------------------


 

2.                                      High dusting to be rendered as needed.

 

D.                                    WINDOW CLEANING

 

All exterior windows shall be washed on the inside and outside surfaces at
frequency necessary to maintain a first class appearance.

 

II.                                   HVAC

 

A.                                    Heating, ventilating and air conditioning
equipment will be provided with sufficient capacity to accommodate a maximum
population density of one (1) person per one hundred fifty (150) square feet of
useable floor area served, and a combined lighting and standard electrical load
of 3.0 watts per square foot of useable floor area. In the event Tenant
introduces into the Premises personnel or equipment which overloads the system’s
ability to adequately perform its proper functions, Landlord shall so notify
Tenant in writing and supplementary system(s) may be required and installed by
Landlord at Tenant’s expense, if within fifteen (15) days Tenant has not
modified its use so as not to cause such overload.

 

Operating criteria of the basic system shall not be less than the following:

 

(i)                                     Cooling season indoor temperatures of
not in excess of 73 - 79 degrees Fahrenheit when outdoor temperatures are 91
degrees Fahrenheit ambient or higher.

 

(ii)                                  Heating season minimum room temperature of
68 - 75 degrees Fahrenheit when outdoor temperatures are 6 degrees Fahrenheit
ambient or lower.

 

B.                                    Landlord shall provide heating,
ventilating and air conditioning as normal seasonal changes may require during
the hours of 8:00 a.m. to 6:00 p.m. Monday through Friday (legal holidays in all
cases excepted).

 

If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
landlord’s best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra-hours usage at reasonable rates
customary for first-class office buildings in the Boston Suburban market, and
Tenant shall pay Landlord, as Additional Rent, upon receipt of billing therefor.

 

3

--------------------------------------------------------------------------------


 

III.                              ELECTRICAL SERVICES

 

A.                                    Landlord shall provide electric power for
a combined load of 3.0 watts per square foot of useable area for lighting and
for office machines through standard receptacles for the typical office space.

 

B.                                    In the event that Tenant has special
equipment (such as computers and reproduction equipment) that requires either
3-phase electric power or any voltage other than 120 volts, or for any other
usage in excess of 3.0 watts per square foot, Landlord may at its option require
the installation of separate metering (Tenant being solely responsible for the
costs of any such separate meter and the installation thereof) and direct
billing to Tenant for the electric power required for any such special
equipment.

 

C.                                    Landlord will furnish and install, at
Tenant’s expense, all replacement lighting tubes, lamps and ballasts required by
Tenant. Landlord will clean lighting fixtures on a regularly scheduled basis at
Tenant’s expense.

 

IV.                               ELEVATORS

 

Provide passenger elevator service.

 

V.                                    WATER

 

Provide hot water for lavatory purposes and cold water for drinking, lavatory
and toilet purposes.

 

VI.                               CARD ACCESS SYSTEM

 

Landlord will provide a card access system at one entry door of the building.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FLOOR PLAN

 

1

--------------------------------------------------------------------------------


 

[g148761kg19i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

DECLARATION AFFIXING THE COMMENCEMENT DATE OF LEASE

 

THIS AGREEMENT made this           day
of                                         , 200      , by and between
[LANDLORD] (hereinafter “Landlord”) and [TENANT] (hereinafter “Tenant”).

 

W I T N E S S E T H T H A T:

 

1.                                      This Agreement is made pursuant to
Section [2.4] of that certain Lease dated [date], between Landlord and Tenant
(the “Lease”).

 

2.                                      It is hereby stipulated that the Lease
Term commenced on [commencement date], (being the “Commencement Date” under the
Lease), and shall end and expire on [expiration date], unless sooner terminated
or extended, as provided for in the Lease.

 

WITNESS the execution hereof under seal by persons hereunto duly authorized, the
date first above written.

 

 

 

LANDLORD:

 

 

 

 

 

[INSERT LL SIGNATURE BLOCK]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

 

ATTEST:

 

[TENANT]

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

Hereunto duly authorized

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[Intentionally Omitted]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF LETTER OF CREDIT

 

[Letterhead of a money center bank acceptable to the Owner]

 

[Please note the tenant on this Letter of Credit must match the exact tenant
entity in the Lease]

 

[date]

 

[Landlord]

c/o Boston Properties LP

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

Attn: Lease Admin., Legal Dept.

 

Gentlemen:

 

We hereby establish our Irrevocable Letter of Credit and authorize you to draw
on us at sight for the account of [Tenant] (“Applicant”), the aggregate amount
of [spell out dollar amount] and [    ]/100 Dollars
[($                         )].  You shall have the right to make partial draws
against this Letter of Credit from time to time.

 

Funds under this Letter of Credit are available to the beneficiary hereof as
follows:

 

Any or all of the sums hereunder may be drawn down at any time and from time to
time from and after the date hereof by [Landlord] (“Beneficiary”) when
accompanied by this Letter of Credit and a written statement signed by an
individual purporting to be an authorized agent of Beneficiary, certifying that
such moneys are due and owing to Beneficiary, and a sight draft executed and
endorsed by such individual.

 

This Letter of Credit is transferable in its entirety to any successor in
interest to Beneficiary as owner of [Property, Address, City/Town, State]. 
Should a transfer be desired, such transfer will be subject to the return to us
of this advice, together with written instructions.  Any fees related to such
transfer shall be for the account of the Applicant.

 

The amount of each draft must be endorsed on the reverse hereof by the
negotiating bank.  We hereby agree that this Letter of Credit shall be duly
honored upon presentation and delivery of the certification specified above.

 

This Letter of Credit shall expire on [Final Expiration Date].

 

Notwithstanding the above expiration date of this Letter of Credit, the term of
this Letter of Credit shall be automatically renewed for successive, additional
one (1) year periods unless, at least sixty (60) days prior to any such date of
expiration, the undersigned shall give written notice to Beneficiary, by
certified mail, return receipt requested and at the address set forth

 

2

--------------------------------------------------------------------------------


 

above or at such other address as may be given to the undersigned by
Beneficiary, that this Letter of Credit will not be renewed.

 

This Letter of Credit is governed by the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication 500.

 

Very truly yours,

 

[Name of Issuing Bank]

 

 

By:

Name:

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PROCEDURE FOR ALLOCATION OF COSTS OF

ELECTRIC POWER USAGE BY TENANTS

 

This memo outlines the procedure for allocating charges for electric power for
lights, plugs, heating, air conditioning and ventilation to the individual
tenant premises within the Building.

 

1.                                      Main electric service will be provided
by the local utility company to a central utility metering center. All charges
by the utility will be read from these meters and billed to and paid by Landlord
at rates established by the utility company.

 

2.                                      In order to assure that charges for
electric service are allocated among tenants in relation to the relative amounts
of electricity used by each tenant, meters (known as “check meters”) may be used
to monitor tenant electric usage. On each floor there may be one or more check
meter(s) serving all of the floor, and on multi-tenant floors Landlord may
require that the tenants (at their sole cost and expense) install check meters
relating to their premises (to the extent there are no check meters already
serving such premises).

 

3.                                      Landlord will cause the check meters to
be read periodically and will perform an analysis of such information for the
purpose of determining whether any adjustments are required to achieve an
allocation of the costs of electric service among the tenants in relation to the
respective amounts of usage of electricity for those tenants. For this purpose,
Landlord shall, as far as possible in each case, cause the check meters to be
read to determine usage for periods that include one or more entire periods used
by the utility company for the reading of the meters located within the central
utility metering center (so that the Landlord may, in its discretion, choose
periods that are longer than those used by the utility company — for example,
quarterly, semi-annual or annual periods).

 

4.                                      Tenant’s share of electricity shall be
determined by Landlord on the following basis:

 

a.                                      The cost of the total amount of
electricity supplied for usage by tenants during the period being measured shall
be determined by dividing the total cost of electricity through the central
utility metering center as invoiced by the utility company for the same period
by the total amount of kilowatt hour usage as measured by the meters located
within the central utility metering center (herein called “Cost Per Kilowatt
Hour”).

 

b.                                      Tenant’s allocable share of electricity
costs for the period (“Tenant

1

--------------------------------------------------------------------------------


 

Electricity”) shall be determined by multiplying the Cost Per Kilowatt Hour by
the number of kilowatt hours utilized by Tenant for such period as indicated by
the check meter(s) for Tenant’s Premises.

 

c.                                       Where a floor is occupied by more than
one tenant, and where some but not all of the tenant spaces on such floor are
not separately check-metered, the cost of Tenant Electricity for tenant spaces
that are not separately check-metered shall first be determined by the same
procedure as set forth in paragraph (b) above (after subtracting out the usage
shown on any check meter that runs off such floor meter), and then the allocable
share of each tenant on that floor whose space is not separately check-metered
shall be determined by multiplying the total costs of Tenant Electricity for
that floor by a fraction, the numerator of which is the rentable area leased to
such tenant and the denominator of which is the total rentable area under lease
from time to time to tenants on said floor (other than those who are separately
check metered); provided, however, that if Landlord shall reasonably determine
that the cost of electricity furnished to the Tenant at the Premises exceeds the
amount being paid under this Subsection (c), then Landlord shall charge Tenant
for such excess and Tenant shall promptly pay the same upon billing therefor as
Additional Rent under the Lease.

 

d.                                      Where part or all of the rentable area
on a floor has been occupied for less than all of the period for which
adjustments are being made, appropriate and equitable modifications shall be
made to the allocation formula so that each tenant’s allocable share of costs
equitably reflects its period of occupancy, provided that in no event shall the
total of all costs as allocated to tenants (or to unoccupied space) be less than
the total cost of Tenant Electricity for said period.

 

e.                                       Tenant shall make estimated payments on
account of Tenant Electricity, as reasonably estimated by Landlord, on a monthly
basis at the same time and in the same manner as Tenant’s monthly installments
of Annual Fixed Rent.

 

5.                                      a.                                     
Tenant shall pay to Landlord Tenant’s allocable share of Tenant Electricity
costs for the period within thirty (30) days after billing therefor.

 

b.                                      In lieu of making payments as provided
in subsection (a) above, at Landlord’s option, Tenant shall pay to Landlord an
amount from time to time reasonably estimated by Landlord to be sufficient to
cover, in the aggregate, a sum equal to the Tenant’s allocable share of Tenant
Electricity costs for each

 

2

--------------------------------------------------------------------------------


 

calendar year during the Lease Term. No later than one hundred twenty (120) days
after the end of the first calendar year or fraction thereof ending December 31
and of each succeeding calendar year during the Lease Term or fraction thereof
at the end of the Lease Term, Landlord shall render Tenant a statement in
reasonable detail certified by an officer of Landlord, showing for the preceding
calendar year or fraction thereof, as the case may be, the Tenant’s allocable
share of Tenant Electricity costs. Said statement to be rendered to Tenant also
shall show for the preceding year or fraction thereof, as the case may be, the
amounts already paid by Tenant on account of Tenant’s allocable share of Tenant
Electricity costs and the amount of Tenant’s allocable share of Tenant
Electricity costs remaining due from, or overpaid by, Tenant for the year or
other period covered by the statement. If such statement shows a balance
remaining due to Landlord, Tenant shall pay same to Landlord on or before the
thirtieth (30th) day following receipt by Tenant of said statement. Any balance
shown as due to Tenant shall be credited against Annual Fixed Rent next due, or
refunded to Tenant if the Lease Term has then expired and Tenant has no further
obligation to Landlord. Payments by Tenant on account of Tenant’s allocable
share of Tenant Electricity costs shall be deemed Additional Rent and shall be
made monthly at the time and in the fashion herein provided for the payment of
Annual Fixed Rent.

 

Landlord shall maintain all electrical meters. Further, Tenant agrees that it
will not make any material alteration or material addition to the electrical
equipment and/or appliances in the Premises without the prior written consent of
Landlord in each instance first obtained, which consent will not be unreasonably
withheld, and will promptly advise Landlord of any other alteration or addition
to such electrical equipment and/or appliances.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF CERTIFICATE OF INSURANCE

 

[g148761kg23i001.gif]

 

1

--------------------------------------------------------------------------------


 

 

[g148761kg23i002.gif]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

LIST OF MORTGAGES

 

None.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

BROKER DETERMINATION OF PREVAILING MARKET RENT

 

Where in the Lease to which this Exhibit K is attached provision is made for a
Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:

 

1.                                      Tenant’s Request.  Tenant shall send a
notice to Landlord by the time set for such notice in the applicable section of
the Lease, requesting a Broker Determination of the Prevailing Market Rent,
which notice to be effective must (i) make explicit reference to the Lease and
to the specific section of the Lease pursuant to which said request is being
made, (ii) include the name of a broker selected by Tenant to act for Tenant,
which broker shall be affiliated with a major Boston commercial real estate
brokerage firm selected by Tenant and which broker shall have at least ten
(10) years’ experience dealing in properties of a nature and type generally
similar to the Building located in the Boston West Suburban Market, and
(iii) explicitly state that Landlord is required to notify Tenant within thirty
(30) days of an additional broker selected by Landlord.

 

2.                                      Landlord’s Response.  Within thirty (30)
days after Landlord’s receipt of Tenant’s notice requesting the Broker
Determination and stating the name of the broker selected by Tenant, Landlord
shall give written notice to Tenant of Landlord’s selection of a broker having
at least the affiliation and experience referred to above.

 

3.                                      Selection of Third Broker.  Within ten
(10) days thereafter the two (2) brokers so selected shall select a third such
broker also having at least the affiliation and experience referred to above.

 

4.                                      Rental Value Determination.  Within
thirty (30) days after the selection of the third broker, the three (3) brokers
so selected, by majority opinion, shall make a determination of the annual fair
market rental value of the Premises or the Available Space, as applicable, for
the period referred to in the Lease.  Such annual fair market rental value
determination shall take into account all applicable factors and (x) may include
provision for annual increases in rent during said term if so determined,
(y) shall take into account the as-is condition of the Premises or the Available
Space, as applicable, and (z) shall take account of, and be expressed in
relation to, the tax and operating cost bases and provisions for paying for
so-called tenant electricity as contained in the Lease.  The brokers shall
advise Landlord and Tenant in writing by the expiration of said thirty (30) day
period of the annual fair market rental value which as so determined shall be
referred to as the Prevailing Market Rent.

 

5.                                      Resolution of Broker Deadlock.  If the
Brokers are unable to agree at least by majority on a determination of annual
fair market rental value, then the brokers shall send a notice to Landlord and
Tenant by the end of the thirty (30) day period for making said determination
setting forth their individual determinations of annual fair market rental
value, and the highest such determination and the lowest such determination
shall be disregarded and the remaining determination shall be deemed to be the
determination of annual fair market rental value and shall be referred to as the
Prevailing Market Rent.

 

2

--------------------------------------------------------------------------------


 

6.                                      Costs.  Each party shall pay the costs
and expenses of the broker selected by it and each shall pay one half (1/2) of
the costs and expenses of the Third Broker.

 

7.                                      Failure to Select Broker or Failure of
Broker to Serve.  If Tenant shall have requested a Broker Determination and
Landlord shall not have designated a broker within the time period provided
therefor above, then Tenant’s Broker shall alone make the determination of
Prevailing Market Rent in writing to Landlord and Tenant within thirty (30) days
after the expiration of Landlord’s right to designate a broker hereunder.  If
Tenant and Landlord have both designated brokers but the two brokers so
designated do not, within a period of fifteen (15) days after the appointment of
the second broker, agree upon and designate the Third Broker willing so to act,
the Tenant, the Landlord or either broker previously designated may request the
Boston Bar Association (or such organization as may succeed to the Boston Bar
Association) to designate the Third Broker willing so to act and a broker so
appointed shall, for all purposes, have the same standing and powers as though
he had been seasonably appointed by the brokers first appointed.  In case of the
inability or refusal to serve of any person designated as a broker, or in case
any broker for any reason ceases to be such, a broker to fill such vacancy shall
be appointed by the Tenant, the Landlord, the brokers first appointed or the
Boston Bar Association as the case may be, whichever made the original
appointment, or if the person who made the original appointment fails to fill
such vacancy, upon application of any broker who continues to act or by the
Landlord or Tenant such vacancy may be filled by the Boston Bar Association and
any broker so appointed to fill such vacancy shall have the same standing and
powers as though originally appointed.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

Potential ROFO Space

 

[See attached plan]

 

4

--------------------------------------------------------------------------------


 

[g148761kg25i001.jpg]

 

--------------------------------------------------------------------------------